EXHIBIT 10(III)(A)(3)

 

SUPPLEMENTAL AGREEMENT

 

                                SUPPLEMENTAL AGREEMENT made as of June 15, 2004
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation
("Interpublic") and ALBERT CONTE ("Executive").

 

W I T N E S S E T H

:

 

                                WHEREAS, Interpublic and Executive are parties
to an Employment Agreement made as of February 21, 2000 (hereinafter referred to
as the "Agreement"); and

 

                                WHEREAS, Interpublic and Executive desire to
amend the Agreement, effective as of February 21, 2004;

 

                                NOW, THEREFORE, in consideration of the mutual
promises herein and in the Agreement set forth, the parties hereto, intending to
be legally bound, agree as follows:

 

 

 

                1.          Section 1.01 of the Agreement shall be amended by
deleting all words from "and ending on February 20, 2004" through "shall
terminate"" and substituting therefor the words "and shall continue thereafter,
subject to termination".

 

 

 

                2.          Section 3.01 of the Agreement shall be amended by
deleting "Two Hundred Seventy-Five Thousand Dollars ($275,000)" and substituting
"Three Hundred Fifty Thousand Dollars ($350,000)" therefor, and by adding the
following at the end of the Section: "In addition, Executive is a party to an
Executive Special Benefit Agreement with Interpublic pursuant to which Executive
is receiving an annual deferral of Twenty-Five Thousand Dollars ($25,000)."

 

 

 

                3.          Paragraph 4.01 shall be amended by adding "and ESBA"
following the words "base salary" in the second sentence.

 

 

 

                4.          A new Section 5.04 shall be added to the Agreement
to read as follows:

 

 

 

"Executive shall receive an award, pursuant to Interpublic' s 2004 Long-Term
Incentive Plan, of Interpublic restricted stock having an aggregate market value
of One Hundred Thousand Dollars ($100,000) on the date of grant. In addition, as
soon as practicable following execution of this Supplemental Agreement,
Executive shall be entitled to an additional award of Interpublic restricted
stock having an aggregate market value of Fifty Thousand Dollars ($50,000) on
the date of grant, such grant being considered part of a normal award in
combination with that described above, and a one-time grant of Interpublic
restricted stock having an aggregate market value of Fifty Thousand Dollars
($50,000) on the date of grant. Executive shall be eligible for future grants of
restricted stock commensurate with other executives at his level."

 

 

 

                5.          A new Section 5.05 shall be added to read as
follows:

 

 

 

"Executive is a participant in Interpublic' s Capital Accumulation Plan pursuant
to which he is entitled to receive an annual deferral of Fifty Thousand Dollars
($50,000) effective as of June 15, 2004."

 

                6.          A new Section 5.06 shall be added to read as
follows:

 

 

 

                 "Executive shall receive an award of options to purchase
Interpublic common stock which shall have an exercise price equal to an
aggregate market value of One Hundred Thousand Dollars ($100,000) on the date of
grant. Executive shall be eligible for future grants of options commensurate
with other executives at his level."

 

 

 

                7.          Section 6.02 of the Agreement shall be amended to
change "Ten Thousand Dollars ($10,000) per annum" to "Thirteen Thousand Dollars
($13,000) per annum".

 

 

 

                Except as hereinabove amended, the Agreement shall continue in
full force and effect.

 

 

                                This Supplemental Agreement shall be governed by
the laws of the State of New York, applicable to contracts made and fully to be
performed therein.

 

 

 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

 

 

 

 

 

By:        /s/ Jeffrey Mook                                  

 

       Name: Jeffrey Mook

 

       Title:   Senior Vice President

 

                   Executive Compensation &

 

                   Benefits

 

 

 

 

 

               /s/ Albert Conte                                   

 

                  Albert Conte

 

 

EXHIBIT 10(III)(A)(4)

 

 

The Interpublic Capital Accumulation Plan

 

Participation Agreement

 

                                WHEREAS, Albert Conte (the "Participant") is a
key executive of The Interpublic Group of Companies, Inc. ("Interpublic") and
its subsidiaries, and has been approved by Interpublic' s Management Human
Resources Committee to participate in The Interpublic Capital Accumulation Plan
("CAP");

 

                                WHEREAS, the Participant has received and
reviewed the pamphlet entitled "The Interpublic Capital Accumulation Plan,"
which sets forth the basic terms and conditions of CAP (the "Plan Document");
and

 

                                WHEREAS, the Plan Document provides that certain
details with regard to the Participant' s account and other rights and
responsibilities under CAP are to be set forth in the Participant' s
Participation Agreement;

 

                                NOW, THEREFORE, the undersigned Participant
agrees to be bound by the terms of the Plan Document, which terms are
incorporated herein by reference, and modified and expanded as follows:

 

1.

Effective Date

.  This Participation Agreement shall be effective as of June 15, 2004 provided
the Participant submits the executed Participation Agreement to Interpublic by
July 15, 2004. If the Participant does not submit the executed Participation
Agreement by such date, this Participation Agreement shall be effective as of
the first day of the month next following the date on which the Participant
submits the executed Participation Agreement.

 

 

2

Credit

.  The Participant' s annual dollar credit shall be $50,000 and shall be
credited December 31 of each year if Participant is in the Plan on such date.

 

 

3.

Interest

.  The annual interest rate for the calendar year in which the Effective Date
set forth in paragraph 1 occurs is 4%. As stated in the Plan Document, interest
first accrues on December 31 of the calendar year following the first year of
Participation. The applicable interest rate can be adjusted (upward or downward)
annually.

 

 

4.

Vesting

.  Subject to paragraph 5, which sets forth the requirement to comply with
non-competition and non-solicitation agreements, the Participant' s CAP account
is scheduled to become fully vested on June 14, 2007 (assuming the Participant
continues in the employment of Interpublic and its subsidiaries until this
date).

 

 

5.

Non-Competition and Non-Solicitation

.  For a period of two (2) years following the termination of the Participant' s
employment for any reason, the Participant shall not: (a) accept employment with
or serve as a consultant, advisor or in any other capacity to an employer that
is in competition with the business unit or units of Interpublic by which the
Participant is employed (the "Business Unit"); (b) directly or indirectly,
either on the Participant' s own behalf or on behalf of any other person, firm
or corporation, solicit or perform services for any account that is a client of
the Business Unit at the time of the Participant' s termination of employment
with the Business Unit or that was a client of the Business Unit at any time
within one year prior to the date of the Participant' s termination of
employment; (c) directly or indirectly employ or attempt to employ or assist
anyone else to employ any person who is at such time or who was within the
six-month period immediately prior to such time in the employ of the Business
Unit. Breach by the Participant of any of the above provisions shall result in
the forfeiture of all interest credited to the Participant' s account.

 

 

 

The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic' s legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope or area.

 

 

6.

Payment Form Election

.  Unless specified below (or otherwise specified in a valid election, submitted
by the Participant to Interpublic' s Human Resources Department at least 12
months before distribution under CAP is scheduled to begin), the Participant' s
vested account balance shall be distributed in a lump sum.

 

 

 

If you would like to elect a payment form other than a lump sum, check below.

 

 

 

  ____   I elect to receive my vested account balance in monthly installments
over 10 years.

 

 

 

  ____   I elect to receive my vested account balance in monthly installments
over 15 years.

 

 

 

I understand that the installment forms described above are available only if I
terminate employment after age 55, with at least five years of participation in
CAP.

 

 

7.

Benefit Commencement Date

.  As provided in the Plan Document, any election to commence distribution of
the Participant' s account after the earliest commencement date permitted under
the Plan Document must be received by Interpublic' s Human Resources Department
at least 12 months before the otherwise applicable commencement date.

 

 

8.

Relationship to Plan Document

.  This Participation Agreement is intended to be executed and administered in
conjunction with the Plan Document. Where this Participation Agreement is
silent, the terms and provisions in the Plan Document shall govern. To the
extent that any term or provision in this Participation Agreement is
inconsistent with a term or provision in the Plan Document, the term or
provision in this Participation Agreement shall govern.

 

 

9.

Knowing and Voluntary Agreement

.  The Participant has received and read the Plan Document. The Participant
fully understands the terms of the Plan Document and of this Participation
Agreement, and the Participant is entering this Participation Agreement
voluntarily.

 

 

10.

Complete Statement

.  This Participation Agreement shall be construed as a complete statement of
the Participant' s rights under CAP. Any change to the terms of this
Participation Agreement or to the Participant' s rights under CAP shall be
adopted by executing an amendment or supplement to the Plan Document or to this
Participation Agreement.

 

 

                                IN WITNESS WHEREOF, Interpublic, by its duly
authorized officer, and the Participant have caused this Participation Agreement
to be executed.

 

Interpublic Group of Companies, Inc.

                                Participant

 

 

BY:   /s/ Jeffrey Mook                                       

                              /s/ Albert Conte                      

              Jeffrey Mook

                               Albert Conte

              Senior Vice President,

 

              Executive Compensation and Benefits

 

 

 

DATE:                        6/25/04                           

DATE:                       6/25/04                               

 

 

 

 

Return to Interpublic' s Law Department by July 15, 2004.

 

 

          THE INTERPUBLIC GROUP OF COMPANIES, INC.

          BENEFICIARY DESIGNATION: Capital Accumulation Plan

__________________________________________________________________________________________

Participant' s Name_______________________________ Soc. Sec.
No:  _____________________________

Home Address
_____________________________________________________________________________

City__________________________________ State
____________________________Zip________________

Date of Birth _____________________________
Daytime Telephone Number ____________________ Evening Telephone Number
_____________________

q

  Please check box if your address has changed within the last year.        q I
am married.        q I am not married.

 

Primary Beneficiary Designation

I hereby designate such of the following person(s) who shall survive me as my
Primary Beneficiary(ies):

1.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

2.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

4.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

 

 

 

 

  Total=100%


Contingent Beneficiary Designation


If no Primary Beneficiary named above shall survive me, I designate such of the
following person(s) who shall survive me as my Contingent Beneficiary(ies).



1.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

2.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

4.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

 

 

 

 

  Total=100%

*If no percentage is designated, beneficiaries will share equally. If any of my
Primary Beneficiaries (or, if applicable, my Contingent Beneficiaries),
predecease me, his or her benefits will be shared among my surviving Primary
(or, if applicable, Contingent) Beneficiaries in accordance with the
proportionate shares of the surviving beneficiaries designated above or, if no
percentage is designated, equally.

 

Consent of Spouse


If a party other than the participant' s spouse is named as Primary Beneficiary
above, this designation is valid only if the participant' s spouse (if any)
consents below to the participant' s designation of the Primary Beneficiary(ies)
and only if the spouse' s consent is witnessed by a notary public.

 

 

I, ____________________________________, am the spouse of the above-named
participant. I hereby consent to the designation of the Primary Beneficiary(ies)
specified above.

 

 

____________________________________                                               _______________________
Spouse'
signature                                                                                                                      Date

STATE OF ________________                          COUNTY OF:
______________                 ss:

On __________________________, before me personally came
________________________________; to me known and known to me to be the
individual described as the spouse herein who executed the foregoing consent and
duly acknowledged to me that he/she freely executed same.

__________________________________
Notary Public                                                        My
Commission Expires:

Execution of Beneficiary Designation

_________________________________________                                          _______________________________
                      Participant' s
Signature                                                                                                              Date

 

 

EXHIBIT 10(III)(A)(5)

 

EXECUTIVE SPECIAL BENEFIT AGREEMENT

 

                                AGREEMENT made as of January 1, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and ALBERT CONTE
(hereinafter referred to as "Executive").

 

W

I T N E S S E T H:

 

                                WHEREAS, Executive is in the employ of
Interpublic and/or one or more of its subsidiaries (Interpublic and its
subsidiaries being hereinafter referred to collectively as the "Corporation");
and

 

                                WHEREAS, Interpublic and Executive desire to
enter into an Executive Special Benefit Agreement which shall be supplementary
to any employment agreement or arrangement which Executive now or hereinafter
may have with respect to Executive' s employment by Interpublic or any of its
subsidiaries;

 

                                NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:

 

ARTICLE I

Death and Special Retirement Benefits

 

                                1.01     For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

 

                                1.02     The Corporation shall provide Executive
with the following benefits contingent upon Executive' s compliance with all the
terms and conditions of this Agreement and Executive' s satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive' s annual
compensation will be increased by Twenty Five Thousand Dollars ($25,000) if
Executive is in the employ of the Corporation at that time.

 

                                1.03     If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Forty Eight Thousand Seven
Hundred and Fifty Dollars ($48,750) per annum for fifteen (15) years in monthly
installments beginning with the 15th of the calendar month following Executive'
s death, and in equal monthly installment thereafter.

 

                                1.04     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive' s sixty-first
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Forty Eight Thousand Seven Hundred and Fifty Dollars ($48,750) per
annum for fifteen (15) years in monthly installments beginning with the 15th of
the calendar month following Executive' s last day of employment, and in equal
monthly installments thereafter.

 

                                1.05     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive' s sixtieth birthday but prior to Executive' s sixty-first birthday,
the Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive' s last day of employment, such payments to be made in equal
monthly installments:

 

 

Last Day of Employment

Annual Rate

On or after 60th birthday but prior to 61st birthday

$42,900

 

                                1.06     If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

 

                                1.07     For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

 

                                1.08     If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

 

                                1.09     In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive' s age and the state of
Executive' s health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

 

                                1.10     It is expressly agreed that Interpublic
or its assignee (other than Executive) shall at all times be the sole and
complete owner and beneficiary of the life insurance policy referred to in
Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without the knowledge or consent
of Executive or Executive' s designated beneficiary or any other person and that
neither Executive nor Executive' s designated beneficiary nor any other person
shall have any right, title or interest, legal or equitable, whatsoever in or to
such policy.

 

ARTICLE II

Alternative Deferred Compensation

 

                                2.01     If Executive shall, for any reason
other than death, cease to be employed by the Corporation on a date prior to
Executive' s sixtieth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Twenty Five Thousand Dollars ($25,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation. Such payment shall be conditional upon Executive' s compliance with
all the terms and conditions of this Agreement.

 

                                2.02     The aggregate compensation payable
under Section 2.01 shall be paid in equal consecutive monthly installments
commencing with the first month in which Executive is no longer in the employ of
the Corporation and continuing for a number of months equal to the number of
months which have elapsed from the date of this Agreement to the commencement
date of such payments, up to a maximum of ninety-six (96) months.

 

                                2.03     If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

 

                                2.04     It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.

 

ARTICLE III

Non-solicitation of Clients or Employees

 

                                3.01     Following the termination of Executive'
s employment hereunder for any reason, Executive shall not for a period of
twelve months either (a) solicit any employee of the Corporation to leave such
employ to enter the employ of Executive or of any corporation or enterprise with
which Executive is then associated or (b) solicit or handle on Executive' s own
behalf or on behalf of any other person, firm or corporation, the advertising,
public relations, sales promotion or market research business of any advertiser
which is a client of the Corporation at the time of such termination.

 

ARTICLE IV

Assignment

 

                                4.01     This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of Interpublic. Neither
this Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.

 

ARTICLE V

Contractual Nature of Obligation

 

                                5.01     The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive' s rights
with respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.

 

ARTICLE VI

Applicable Law

 

                                6.01     This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

 

 

THE INTERPUBLIC GROUP OF
COMPANIES, INC.

 

 

 

By:    /s/ Jeffrey Mook                                         

 

       Name:  Jeffrey Mook

 

       Title:    Senior Vice President, Executive

 

                     Compensation and Benefits

 

 

 

 

 

                   /s/ Albert Conte                                 

 

                      Albert Conte

 

 

Signed as of           6/26/04             

 

 

 

 

 

EXHIBIT 10(III)(A)(6)

 

EMPLOYMENT AGREEMENT

 

 

                  AGREEMENT made this _____ day of May 2004 by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation ("Interpublic") and
NICHOLAS CYPRUS ("Executive").

 

                  In consideration of the mutual promises set forth herein the
parties hereto agree as follows:

 

ARTICLE I

Term of Employment

 

                  1.01     Subject to the terms and conditions set forth herein,
Interpublic will employ Executive for the period beginning May 24, 2004
("Commencement Date") and continuing thereafter until terminated in accordance
with the provisions of Article VII hereof. (The period during which Executive is
employed hereunder is referred to herein as the "term of employment.") Executive
will serve Interpublic during the term of employment.

 

ARTICLE II

Duties

 

                  2.01     During the term of employment, Executive will:

 

 

 

             (i)       Serve as Vice President, Controller and Chief Accounting
Officer of Interpublic (the "Position");

 

 

 

             (ii)      Promote the interests of Interpublic and devote
substantially his full business time and efforts to its business and affairs;

 

 

 

             (iii)     Perform such duties as Interpublic may from time to time
assign to him commensurate with the Position; and

 

 

 

            (iv)      Serve in such additional offices of Interpublic as he may
be elected or appointed to commensurate with the Position.

 

                  2.02     During the term of employment, Executive shall have
the authority, duties and responsibilities commonly held by persons in the
Position in similar companies and shall be provided with sufficient support and
full access to information reasonably necessary for him to properly perform his
duties.

 

ARTICLE III

Regular Compensation

 

                  3.01     Interpublic will compensate Executive for the duties
performed by him hereunder, by (in addition to the other amounts and benefits
due or provided herein) payment of a base salary at the rate of Four Hundred
Fifty Thousand Dollars ($450,000) per annum, payable in equal installments,
which Interpublic shall pay at semi-monthly intervals, subject to customary
withholding for federal, state and local taxes.

 

                  3.02     Interpublic may at any time increase the base salary
paid to Executive under this Article III if Interpublic in its sole discretion
shall deem it advisable so to do in order to compensate him fairly for services
rendered to Interpublic (as so increased, "Base Salary"). Base Salary may not be
reduced.

 

ARTICLE IV

Bonuses; CAP

 

                  4.01     Executive will be eligible during the term of
employment to participate in Interpublic' s Annual Management Incentive Plan, or
any successor plan, in accordance with the terms and conditions of the Plan
established from time to time. Executive shall be eligible for an annual target
award in an amount at least equal to fifty percent (50%) of his Base Salary;
however the actual award, if any, shall be determined by Interpublic in good
faith in accordance with the terms of the applicable plan and is currently based
on profits and Executive' s individual performance. For calendar year 2004,
Executive shall be guaranteed a minimum award in an amount equal to seventy-five
percent (75%) of his target award , without pro-ration. The annual bonus award
shall be paid when bonuses are paid to other executives.

 

                  4.02     Executive shall receive a sign-on bonus of One
Million Eight Hundred Thirty Thousand Dollars ($1,830,000) to be paid within
thirty (30) days of the Commencement Date. Such amount shall be repayable by
Executive to Interpublic in full in the event his employment is terminated
within two (2) years of the Commencement Date either (i) by Executive except for
either "Good Reason" (as defined in Section 7.05 hereof) or death or (ii) by
Interpublic for "Cause" (as defined in Section 7.04 hereof).

 

                  4.03     Executive shall be a participant in Interpublic' s
Capital Accumulation Plan, pursuant to which he shall be entitled to an annual
deferral of Eighty Thousand Dollars ($80,000) payable in accordance with the
terms of a Participation Agreement dated as of the date hereof between Executive
and Interpublic.

 

ARTICLE V

Interpublic Stock

 

                  5.01     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Compensation Committee of its Board of Directors ("Committee") grant to
Executive a one-time award of shares of Interpublic Common Stock with an
aggregate market value of One Million Dollars ($1,000,000) on the date of grant
under the Long-Term Incentive Plan (the "LTIP"). Such shares will be subject to
vesting in three (3) equal annual tranches on the first, second and third
anniversaries of the grant date.

 

                  5.02     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Committee grant to Executive under the LTIP a one time award of options to
purchase shares of Interpublic Common Stock, with an aggregate Black-Scholes
value (using a Black Scholes ratio of fifty percent (50%) to determine an
options value) of Six Hundred Thousand Dollars ($600,000) on the date of grant.
One-third (1/3) of the options will be exercisable after the first anniversary
of the grant date, an additional one-third (1/3) will be exercisable after the
second anniversary of the grant date and the final one-third (1/3) will be
exercisable after the third anniversary of the grant date through the tenth
anniversary of the date of grant.

 

                  5.03     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Committee grant to Executive under the LTIP, such shares of Interpublic
restricted stock as shall have an aggregate market value of Two Hundred Fifty
Thousand Dollars ($250,000) on the date of grant. Such shares will be subject to
a three-year vesting from the grant date.

 

                  5.04     As soon as administratively feasible after full
execution of this Agreement, Interpublic will use its best efforts to have the
Committee grant to Executive under the LTIP such options to purchase shares of
Interpublic Common Stock, as shall have an aggregate Black-Scholes value of Two
Hundred Fifty Thousand Dollars ($250,000) on the date of grant (using a
Black-Scholes ratio of fifty percent (50%) to determine an option' s value).
Such options shall vest in thirds on the second, third and fourth anniversaries
of the grant date.

 

                  5.05     For purposes of this Article V, "market value" of a
share of stock for purposes of calculating the Black-Scholes value shall be
based on the average of the high and low price of a share of Interpublic common
stock on the date of grant.

 

                  5.06     During the term of employment, Executive will
continue to be eligible for annual awards of stock and options and other
incentives in amounts consistent with those awarded to other key executives of
Interpublic.

 

ARTICLE VI

Other Employment Benefits

 

                  6.01     Executive shall be eligible to participate in such
other employee benefits and equity programs as are available from time to time
to other key management executives of Interpublic in accordance with the
then-current terms and conditions established by Interpublic for eligibility and
employee contributions required for participation in such benefits
opportunities.

 

                  6.02     Employee will be entitled to annual paid time off, in
accordance with Interpublic' s policies and procedures, but not less than 28
days per calendar year, to be taken in such amounts and at such times as shall
be mutually convenient for Executive and Interpublic. Vacation will be pro-rated
for 2004.

 

                  6.03     Executive shall be reimbursed for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of Interpublic provided that Executive submits all substantiation of such
expenses to Interpublic on a timely basis in accordance with standard policies
of Interpublic.

 

                  6.04     Executive shall be entitled to a perquisites
allowance of Forty-Five Thousand Dollars ($45,000) per annum, payable in
accordance with Interpublic' s policies, which Executive may use for, among
other things, car services (except that Executive shall be reimbursed separately
for car services used in connection with business travel) and financial
planning. Executive shall also be eligible for all perquisite programs made
available to other key management executives by Interpublic (other than
financial planning at Five Thousand Dollars ($5,000) and car allowance).

 

                  6.05     Executive shall be eligible to participate in
Interpublic' s Executive Medical Plus Plan.

 

                  6.06     Interpublic will continue to pay the annual premium
and provide Executive with a full gross-up, so that he has no after tax cost,
for Executive' s current death benefit under his ATT Executive Life Insurance
Policy, a copy of which has been provided to Interpublic, through his sixty
fifth (65th) birthday whether or not he is then employed by Interpublic or the
reason or basis for any termination, provided he shall not be entitled to such
payment after a termination for "Cause".

 

                  6.07     Interpublic will provide or reimburse Executive for
post-termination personal and family medical coverage to age sixty-five (65)
(or, if he dies prior to age 65, until he would have been 65) at a level
comparable with the coverage being provided by Interpublic to its active
employees. Such coverage will not be provided in the event this Agreement is
terminated by Interpublic for "cause", but will be provided in all other
situations and will be structured at the time of separation and in a way so that
neither Executive nor his family will be taxed on the benefits or premiums. This
continuation of medical coverage will be secondary to any medical coverage
provided to Executive by any future employer to the extent legally permissible.

 

ARTICLE VII

Termination

 

                  7.01     At any time, Interpublic may terminate the active
employment of Executive hereunder without Cause by giving Executive notice in
writing at any time specifying a termination date:

 

 

 

               (i)       In this event Executive' s active employment hereunder
shall terminate on the date specified in such notice and Interpublic shall
thereafter continue to pay him his base salary during the Severance Period
defined as follows: The Severance Period shall be twenty-four (24) months if
Executive is terminated on or before the second anniversary of the Commencement
Date and twelve (12) months if the termination is after the second anniversary.

 

 

 

               (ii)      During the Severance Period, Executive will remain on
payroll as an employee and will be entitled to receive all employee benefits
(including continued vesting of equity grants) accorded to him prior to
termination, provided, that such benefits shall cease upon such date that
Executive commences employment with another employer offering similar benefits
(the "Payroll Date") and all amounts payable after the Payroll Date under this
Section 7.01 shall be paid directly to Executive but not as an employee.

 

 

 

               (iii)     In addition to the amounts set forth in Sections
7.01(i) and (ii), during the Severance Period, Executive shall be entitled to
payment of bonus amounts when bonuses are otherwise payable. For purposes of
this Section 7.01(iii), bonus amounts paid for each full or partial fiscal year
during the Severance Period will be based on the annual target amount for the
year of termination. In addition, for the year in which the termination occurs
bonus amounts will be pro-rated at the target amount through the date of
termination.

 

 

 

               (iv)      Executive shall be promptly paid any accrued amounts,
including any unpaid Base Salary, any unpaid bonus for any prior completed
fiscal year, any accrued but unused vacation and any unreimbursed business
expenses and shall be paid or provided any benefits or amounts in accordance
with any equity, benefit or payroll plan or program in accordance with their
terms (collectively "Accrued Obligations").

 

 

 

               (v)      If the payment under Section 4.02 or the grants under
Sections 5.01 or 5.02 have not been paid or made, as the case may be, at the
time of termination, such payment shall be promptly made and the value of such
grants promptly paid to Executive.

 

                  7.02     The amounts due under Section 7.01 shall be paid
without any obligation to mitigate and shall not be offset by any other amounts
earned by Executive.

 

                  7.03     Executive may at any time give notice in writing to
Interpublic specifying a termination date not less than forty-five (45) days
after the date on which such notice is given, in which event his employment
hereunder shall terminate on the date specified in such notice; provided,
however, Interpublic may, at its option, upon receipt of such notice determine
an earlier termination date. During the notice period, Executive will continue
to be an employee, will assist Interpublic in the transition of his
responsibilities and will be entitled to continue to receive his compensation
and to participate in all benefit plans for which an employee at Executive' s
level is eligible. Interpublic may require that Executive not come in to work
during the notice period. In no event, however, may Executive perform services
for any other employer during the notice period.

 

                  7.04     Notwithstanding the provisions of Section 7.01,
Interpublic may terminate the employment of Executive hereunder, at any time
after the Commencement Date, for Cause. For purposes of this Agreement, "Cause"
means the following:

 

 

 

               (i)       Any material breach by Executive of any material
provision of this Agreement (including without limitation Sections 8.01 and 8.02
hereof) upon notice of same by Interpublic, which breach, if capable of being
cured, has not been cured within twenty-one (21) business days after such notice
(it being understood and agreed that a breach of Section 8.01 hereof, among
others, shall be deemed not capable of being cured).

 

 

 

               (ii)      Executive' s absence from duty for a period of time
exceeding fifteen (15) consecutive business days or twenty (20) out of any
thirty (30) consecutive business days (other than on account of (x) permitted
vacation, (y) illness, disability or other physical or mental incapacity, or (z)
authorized leave in accordance with Interpublic' s policies and procedures)
without the consent of Interpublic' s Chief Executive Officer.

 

 

 

               (iii)     Misappropriation by Executive of funds or property of
Interpublic (provided that good faith disputes, or good faith careless errors,
as to reimbursable expenses or matters involving incidental property (such as,
for example, pads or pens) shall not be grounds for such termination) or any
attempt by Executive to secure any personal profit related to the business of
Interpublic (other than as permitted by this Agreement or other policies of
Interpublic) and not fairly disclosed to and approved by Interpublic' s Chief
Executive Officer.

 

 

 

               (iv)      Gross negligence or willful misconduct, in either case
of a material nature, on the part of Executive in the performance of his duties
as an employee of Interpublic;

 

 

 

               (v)       A felony conviction of Executive (other than as a
result of a traffic violation or vicarious liability).

 

                  Upon a termination for Cause, Interpublic shall pay Executive
his Accrued Obligations and Executive shall not be entitled to any bonus with
respect to the year of termination, or, except as otherwise specified herein, to
any other payments hereunder.

 

                  7.05     Executive may terminate his active employment with
Interpublic for "Good Reason" by giving Interpublic written notice of the
termination, setting forth in reasonable detail the specific conduct of
Interpublic that constitutes Good Reason. A termination of employment by the
Executive for Good Reason shall be effective on the 21st business day following
the date the notice is given, unless Interpublic cures the conduct giving rise
to Good Reason prior to that date. "Good Reason" means:

 

 

 

               (i)       The assignment to Executive of any duties inconsistent
in any material respect with Section 2.01, or any other action by Interpublic
that results in a material diminution in the Executive' s position or authority,
duty, titles, responsibilities, or reporting requirements other than an
isolated, insubstantial and inadvertent action that is not taken in bad faith
and which is promptly corrected;

 

 

 

               (ii)      Any material breach by Interpublic of any provision of
this Agreement (including without limitation Section 2.02, Articles III, IV, V,
VI, or X of this Agreement), other than an isolated, insubstantial and
inadvertent failure that is not taken in bad faith and which is promptly
corrected; or

 

 

 

               (iii)     Any change in Executive' s title; or

 

 

 

               (iv)      Any relocation of the Executive' s principal business
location to a location other than Manhattan; or

 

 

 

               (v)       A failure of the Committee to timely make the grants
pursuant to Article V hereof.

 

In the event of a termination for Good Reason, all of the compensation, benefits
and perquisites and other provisions provided by Section 7.01 and Section 7.02
shall apply as if Executive were terminated without Cause by Interpublic.

 

                  7.06     In the event the active employment of Executive is
terminated by Interpublic pursuant to Section 7.01 or by Executive pursuant to
Section 7.05, Interpublic Restricted Shares provided in Section 5.01 then held
by Executive shall vest in full as of the active termination date provided in
the termination notice, except that if such date is within twelve (12) months of
the grant date such shares shall vest on the day after the one-year anniversary
of the grant date provided further that such date is prior to the Payroll Date.
Options provided in Section 5.02 shall continue to vest until the Payroll Date
and shall fully vest on the Payroll Date. They shall be exercisable after the
Payroll Date based on the Payroll Date being his last day of employment.

 

                  7.07     It is understood that Executive is entering into an
Executive Severance Agreement ("ESA") with Interpublic, as of today' s date.
That Agreement will govern the terms and conditions of a termination of
Executive' s employment with Interpublic as a result of a change in control, as
defined in the ESA.

 

                  7.08     Executive' s employment shall end upon his death and
Interpublic may terminate Executive' s employment upon written notice given
while Executive remains disabled after he has incurred a Disability. Executive
shall be deemed to have incurred a Disability if he has not been able to perform
his material duties for six (6) consecutive months because of physical or mental
incapacity. Upon such termination Executive shall be entitled to receive his
Accrued Obligations and a pro rata bonus based on actual results for the year of
termination, as well as any unpaid bonus under Section 4.02. Until death or
actual termination for Disability, Executive shall be entitled to receive his
full compensation and benefits hereunder. Restricted Stock and Options held by
Executive shall vest in full upon his death or Disability provided that
Executive has held such shares or options for a period of one (1) year.

 

                  7.09     Notwithstanding anything else herein, upon any
termination for any reason or no reason and whether by Interpublic or Executive,
Executive shall be entitled to his rights as specified on Sections 6.06 and 6.07
and any and all rights to indemnification and directors' and officers' liability
insurance coverage.

 

ARTICLE VIII

Covenants

 

                  8.01     While Executive is employed hereunder by Interpublic
he shall not, without the prior written consent of Interpublic, which will not
be unreasonably withheld, engage, directly or indirectly, in any other trade,
business or employment, or have any interest, direct or indirect, in any other
business, firm or corporation; provided, however, that he may continue to own or
may hereafter acquire any securities of any class of any publicly-owned company
and may be involved in charitable activities. Furthermore, Interpublic hereby
consents to Executive' s supervisory role and other limited involvement with
various real estate investment properties owned by him and members of his family
and with the PCAOB Advisory Committee and the Board of Directors of The
Committee of Sponsoring Organizations.

 

                  8.02     Executive shall treat as confidential and keep secret
the affairs of Interpublic and shall not at any time during the term of
employment or thereafter, without the prior written consent of Interpublic,
divulge, furnish or make known or accessible to, or use for the benefit of,
anyone other than Interpublic and its subsidiaries and affiliates any
information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder, provided the foregoing shall not
limit compliance with legal process or regulatory inquiry or disclosure to
outside Company advisors or to other employees or the Board of Interpublic.

 

                  8.03     All records, papers and documents kept or made by
Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic. The
foregoing shall not apply to Executive' s rolodex and similar address books.

 

                  8.04     All articles invented by Executive, processes
discovered by him, trademarks, designs, advertising copy and art work, display
and promotion materials and, in general, everything of value conceived or
created by him pertaining to the business of Interpublic or any of its
subsidiaries or affiliates during the term of employment, and any and all rights
of every nature whatever thereto, shall immediately become the property of
Interpublic, and Executive will assign, transfer and deliver all patents,
copyrights, royalties, designs and copy, and any and all interests and rights
whatever thereto and thereunder to Interpublic.

 

                  8.05     During any period in which payments are being made to
Executive pursuant to Section 7.01 above (the "Severance Period") or for a
period of one (1) year following the termination of Executive' s employment
hereunder for any reason, whichever is later, Executive shall not: (a) directly
or indirectly solicit any employee of Interpublic to leave such employ to enter
the employ of Executive or of any person, firm or corporation with which
Executive is then associated, or induce or encourage any such employee to leave
the employment of Interpublic or to join any other company, or hire any such
employee, or otherwise interfere with the relationship between Interpublic and
any of its employees, provided that the foregoing shall not prevent Executive
from serving as a requested reference or be violated by general advertising not
specifically targeted at the employees of Interpublic or (b) directly or
indirectly solicit or handle on Executive' s own behalf or on behalf of any
other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Interpublic, or to induce any such client to cease to
engage the services of Interpublic or to use the services of any entity or
person that competes directly with a material business of Interpublic, where the
identity of such client, or the client' s need, desire or receptiveness to
services offered by Interpublic is known by Executive as a part of his
employment with Interpublic, provided the foregoing shall not prevent Executive
from serving in a financial capacity with any entity that might do any of the
foregoing so long as he is not personally involved in doing so. Executive
acknowledges that these provisions are reasonable and necessary to protect
Interpublic' s legitimate business interests, and that these provisions do not
prevent Executive from earning a living.

 

                  8.06     If at the time of enforcement of any provision of
this Agreement, a court shall hold that the duration, scope or area restriction
of any provision hereof is unreasonable under circumstances now or then
existing, the parties hereto agree that the maximum duration, scope or area
reasonable under the circumstances shall be substituted by the court for the
stated duration, scope or area.

 

                  8.07     Executive acknowledges that a remedy at law for any
breach or attempted breach of Article VIII of this Agreement will be inadequate,
and agrees that Interpublic shall be entitled to specific performance and
injunctive and other equitable relief in the case of any such breach or
attempted breach.

 

                  8.08     Executive represents and warrants that neither the
execution and delivery of this Employment Agreement nor the performance of
Executive' s services hereunder will conflict with, or result in a breach of,
any agreement to which Executive is a party or by which he may be bound or
affected, in particular the terms of any employment agreement to which Executive
may be a party. Executive further represents and warrants that he has full
right, power and authority to enter into and carry out the provisions of this
Employment Agreement.

 

                  8.09     Interpublic represents and warrants that the officer
executing this Agreement has the full right, power and authority to do so on
behalf of Interpublic.

 

ARTICLE IX

Arbitration

 

                  9.01     Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, including claims involving alleged
legally protected rights, such as claims for age discrimination in violation of
the Age Discrimination in Employment Act of 1967, as amended, Title VII of the
Civil Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive' s employment, termination of employment or otherwise,
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association and Section 12.01 hereof, and
judgement upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration shall take place in the city
where Executive customarily renders services to Interpublic. The prevailing
party in any such arbitration, as determined by the arbitrator, may be awarded
its attorney' s fees and costs in the discretion of the arbitrator, provided
that the arbitrator shall not make any award against the Executive unless he
finds Executive' s position overall to have been frivolous or taken in bad
faith.

 

ARTICLE X

Assignment

 

                  10.01    This Agreement shall be binding upon and enure to the
benefit of the successors and permitted assigns of Interpublic and the
Executive. Neither this Agreement nor any rights hereunder shall be assignable
by Executive and any such purported assignment by him shall be void, except that
upon Executive' s death any payments hereunder (including any remaining
severance) shall be paid to his estate. Interpublic may assign the Agreement
only to a successor to all or substantially all of its business and then only if
such successor promptly delivers to Executive a written assumption of
Interpublic' s obligations hereunder.

 

ARTICLE XI

Agreement Entire

 

                  11.01    This Agreement along with an Executive Severance
Agreement and Capital Accumulation Plan Agreement constitutes the entire
understanding between Interpublic and Executive concerning his employment by
Interpublic or any of its parents, affiliates or subsidiaries and supersedes any
and all previous agreements between Executive and Interpublic or any of its
parents, affiliates or subsidiaries concerning such employment, and/or any
compensation or bonuses. This Agreement may not be changed orally, but only by a
writing executed by the party to be charged.

 

                  11.02    Interpublic agrees to pay up to Fifteen Thousand
Dollars ($15,000) in legal fees incurred in connection with providing legal
services to Executive in connection with the negotiation and preparation of this
Agreement.

 

                  11.03    Interpublic shall indemnify and hold harmless
Executive (including advancement of legal fees) in accordance with the By-laws
of the Corporation. With regard to him serving as an officer and employee of
Interpublic, Interpublic shall cover Executive under directors' and officers'
liability insurance in the highest amount it covers any other officers or
directors both during employment and thereafter while liability may exist for
activities during his period of employment.

 

ARTICLE XII

Applicable Law

 

                  12.01    The Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflict of law.

 

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

 

 

 

 

By:        /s/ Christopher J. Coughlin              

 

      Name:  Christopher J. Coughlin

 

      Title:    Executive Vice President, Chief

 

                   Operating Officer and Chief

 

                   Financial Officer

 

 

 

 

 

                /s/ Nicholas Cyprus                       

 

                     Nicholas Cyprus

 

 

EXHIBIT 10(III)(A)(7)

 

EXECUTIVE SEVERANCE AGREEMENT

 

 

                         This AGREEMENT ("Agreement") dated May 24, 2004, by and
between The Interpublic Group of Companies, Inc. ("Interpublic"), a Delaware
corporation (Interpublic and its subsidiaries being referred to herein
collectively as the "Company"), and Nicholas Cyprus (the "Executive").

 

W I T N E S S E T H

 

                         WHEREAS, the Company recognizes the valuable services
that the Executive has rendered thereto and desires to be assured that the
Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

 

                         WHEREAS, the Executive is willing to continue to serve
the Company but desires assurance that he will not be materially disadvantaged
by a change of control of Interpublic; and

 

                         WHEREAS, the Company is willing to accord such
assurance provided that, should the Executive' s employment be terminated
consequent to a change of control, he will not for a period thereafter engage in
certain activities that could be detrimental to the Company;

 

                         NOW, THEREFORE, in consideration of the Executive' s
continued service to the Company and the mutual agreements herein contained,
Interpublic and the Executive hereby agree as follows:

 

ARTICLE I

RIGHT TO PAYMENTS

 

                         Section 1.1   Triggering Events.  If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within two years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

 

                         Section 1.2   Change of Control.  A Change of Control
of Interpublic shall be deemed to have occurred if (a) any person (within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"1934 Act")), other than Interpublic or any of its majority-controlled
subsidiaries, becomes the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of 30 percent or more of the combined voting power of
Interpublic' s then outstanding voting securities; (b) a tender offer or
exchange offer (other than an offer by Interpublic or a majority-controlled
subsidiary), pursuant to which 30 percent or more of the combined voting power
of Interpublic' s then outstanding voting securities was purchased, expires; (c)
the stockholders of Interpublic approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled subsidiary of
Interpublic) unless Interpublic' s shareholders immediately before the merger or
consolidation are to own more than 70 percent of the combined voting power of
the resulting entity' s voting securities; (d) Interpublic' s stockholders
approve an agreement (including, without limitation, a plan of liquidation) to
sell or otherwise dispose of all or substantially all of the business or assets
of Interpublic; or (e) during any period of two consecutive years, individuals
who, at the beginning of such period, constituted the Board of Directors of
Interpublic cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for election by Interpublic' s
stockholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period. However, no Change of Control shall be deemed to have occurred by reason
of any transaction in which the Executive, or a group of persons or entities
with which the Executive acts in concert, acquires, directly or indirectly, more
than 30 percent of the common stock or the business or assets of Interpublic.

 

                         Section 1.3   Termination for Cause.  Interpublic shall
have Cause to terminate the Executive for purposes of Section 1.1 of this
Agreement only if, following the Change of Control, the Executive (a) engages in
conduct that constitutes a felony under the laws of the United States or a state
or country in which he works or resides and that results or was intended to
result, directly or indirectly, in the personal enrichment of the Executive at
the Company' s expense; (b) refuses (except by reason of incapacity due to
illness or injury) to make a good faith effort to substantially perform his
duties with the Company on a full-time basis and continues such refusal for 15
days following receipt of notice from the Company that his effort is deficient;
or (c) deliberately and materially breaches any agreement between himself and
the Company and fails to remedy that breach within 30 days following
notification thereof by the Company. If the Company has Cause to terminate the
Executive, it may in fact terminate him for Cause for purposes of section 1.1
hereof if (a) it notifies the Executive of such Cause, (b) it gives him
reasonable opportunity to appear before a majority of Interpublic' s Board of
Directors to respond to the notice of Cause and (c) a majority of the Board of
Directors subsequently votes to terminate him.

 

                         Section 1.4   Resignation for Good Reason.  The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive' s rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of the office in which Executive is
based on the date hereof or to travel substantially more extensively than he did
prior to the Change of Control; or (i) the Executive determines in good faith
that the Company has, without his consent, effected a significant change in his
status within, or the nature or scope of his duties or responsibilities with,
the Company that obtained immediately prior to the Change of Control (including
but not limited to, subjecting the Executive' s activities and exercise of
authority to greater immediate supervision than existed prior to the Change of
Control); provided, however, that no event designated in clauses (a) through (i)
of this sentence shall constitute a Good Reason unless the Executive notifies
Interpublic that the Company has committed an action or inaction specified in
clauses (a) through (i) (a "Covered Action") and the Company does not cure such
Covered Action within 30 days after such notice, at which time such Good Reason
shall be deemed to have arisen. Notwithstanding the immediately preceding
sentence, no action by the Company shall give rise to a Good Reason if it
results from the Executive' s termination for Cause or death or from the
Executive' s resignation for other than a Good Reason, and no action by the
Company specified in clauses (a) through (i) of the preceding sentence shall
give rise to a Good Reason if it results from the Executive' s Disability. If
the Executive has a Good Reason to resign, he may in fact resign for a Good
Reason for purposes of section 1.1 of this Agreement by, within 30 days after
the Good Reason arises, giving Interpublic a minimum of 30 and a maximum of 90
days advance notice of the date of his resignation.

 

                         Section 1.5   Disability. For all purposes of this
Agreement, the term "Disability" shall have the same meaning as that term has in
the Interpublic Long-Term Disability Plan.

 

ARTICLE II

PAYMENTS UPON A CHANGE OF CONTROL

 

                         Section 2.1   Elections by the Executive.  If the
Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

 

                         Section 2.2   MICP.  The Plan Amount in respect of the
Company' s Management Incentive Compensation Plans ("MICP") and/or the 2002
Performance Incentive Plan ("2002 PIP") or its successor shall consist of an
amount equal to the sum of all amounts awarded to the Executive under, but
deferred pursuant to, the MICP and/or the 2002 PIP as of the date of the Change
of Control and all amounts equivalent to interest creditable thereon up to the
date that the Plan Amount is paid. Upon receipt of that Plan Amount, the
Executive shall waive his rights to receive any amounts under the MICP and/or
the 2002 PIP that were deferred prior to the Change of Control and any interest
equivalents thereon.

 

                         Section 2.3   Deferred Compensation.  The Plan Amount
in respect of deferred compensation (other than amounts referred to in other
sections of this article II) shall be an amount equal to all compensation from
the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

 

                         Section 2.4   Stock Incentive Plans.  The effect of a
Change of Control on the rights of the Executive with respect to options and
restricted shares awarded to him under the Interpublic 2002 Performance
Incentive Plan or its successor shall be governed by that Plan and not by this
Agreement.

 

ARTICLE III

PAYMENTS UPON QUALIFYING TERMINATION

 

                         Section 3.1   Basic Severance Payment.  In the event
that the Executive is subjected to a Qualifying Termination within two years
after a Change of Control, the Company shall pay the Executive within 30 days
after the effective date of his Qualifying Termination (his "Termination Date")
a cash amount equal to his Base Amount times the number designated in Section
5.9 of this Agreement (the "Designated Number"). The Executive' s Base Amount
shall equal the average of the Executive' s Includable Compensation for the two
whole calendar years immediately preceding the date of the Change of Control
(or, if the Executive was employed by the Company for only one of those years,
his Includable Compensation for that year). The Executive' s Includable
Compensation for a calendar year shall consist of (a) the compensation reported
by the Company on the Form W-2 that it filed with the Internal Revenue Service
for that year in respect of the Executive or which would have been reported on
such form but for the fact that Executive' s services were performed outside of
the United States, plus (b) any compensation payable to the Executive during
that year the receipt of which was deferred at the Executive' s election or by
employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option, restricted stock or long-term incentive plan of the Company or (ii)
payments during the year of amounts payable in prior years but deferred at the
Executive' s election or by employment agreement to a subsequent year. The
compensation referred to in clause (b) of the immediately preceding sentence
shall include, without limitation, amounts initially payable to the Executive
under the MICP or the 2002 PIP in that year but deferred to a subsequent year
and amounts of Regular Compensation earned by the Executive during the year but
deferred to a subsequent year (including amounts deferred under Interpublic
Savings Plan pursuant to Section 401(k) of the Code); clause (c) of such
sentence shall include, without limitation, all amounts equivalent to interest
paid in respect of deferred amounts and all amounts of Regular Compensation paid
during the year but earned in a prior year and deferred.

 

 

                         Section 3.2   MICP Supplement.  The Company shall also
pay the Executive within 30 days after his Termination Date a cash amount equal
to (a) in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) or the 2002 PIP
("Incentive Award") in respect of the year immediately prior to the year that
includes the Termination Date (the latter year constituting the "Termination
Year"), the amount of that award multiplied by the fraction of the Termination
Year preceding the Termination Date or (b) in the event that the Executive did
not receive an MICP award (or an Incentive Award) in respect of the year
immediately prior to the Termination Year, the amount of the MICP award (or
Incentive Award) that Executive received in respect of the second year
immediately prior to the Termination Year multiplied by the fraction of the
Termination Year preceding the Termination Date.

 

ARTICLE IV

TAX MATTERS

 

                         Section 4.1   Withholding.  The Company may withhold
from any amounts payable to the Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

 

                         Section 4.2   Disclaimer.  If the Executive so agrees
prior to a Change of Control by notice to the Company in form satisfactory to
the Company, the amounts payable to the Executive under this Agreement but not
yet paid thereto shall be reduced to the largest amounts in the aggregate that
the Executive could receive, in conjunction with any other payments received or
to be received by him from any source, without any part of such amounts being
subject to the excise tax imposed by Section 4999 of the Code or its successor.
The amount of such reductions and their allocation among amounts otherwise
payable to the Executive shall be determined either by the Company or by the
Executive in consultation with counsel chosen (and compensated) by him,
whichever is designated by the Executive in the aforesaid notice to the Company
(the "Determining Party"). If, subsequent to the payment to the Executive of
amounts reduced pursuant to this section 4.2, the Determining Party should
reasonably determine, or the Internal Revenue Service should assert against the
party other than the Determining Party, that the amount of such reductions was
insufficient to avoid the excise tax under Section 4999 (or the denial of a
deduction under Section 280G of the Code or its successor), the amount by which
such reductions were insufficient shall, upon notice to the other party, be
deemed a loan from the Company to the Executive that the Executive shall repay
to the Company within one year of such reasonable determination or assertion,
together with interest thereon at the applicable federal rate provided in
section 7872 of the Code or its successor. However, such amount shall not be
deemed a loan if and to the extent that repayment thereof would not eliminate
the Executive' s liability for any Section 4999 excise tax.

 

ARTICLE V

COLLATERAL MATTERS

 

                         Section 5.1   Nature of Payments.  All payments to the
Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

 

                         Section 5.2   Legal Expenses.  The Company shall pay
all legal fees and expenses that the Executive may incur as a result of the
Company' s contesting the validity, the enforceability or the Executive' s
interpretation of, or determinations under, this Agreement. Without limitation
of the foregoing, Interpublic shall, prior to the earlier of (a) 30 days after
notice from the Executive to Interpublic so requesting or (b) the occurrence of
a Change of Control, provide the Executive with an irrevocable letter of credit
in the amount of $100,000 from a bank satisfactory to the Executive against
which the Executive may draw to pay legal fees and expenses in connection with
any attempt to enforce any of his rights under this Agreement. Said letter of
credit shall not expire before 10 years following the date of this Agreement.

 

                         Section 5.3   Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement
either by seeking other employment or otherwise. The amount of any payment
provided for herein shall not be reduced by any remuneration that the Executive
may earn from employment with another employer or otherwise following his
Termination Date.

 

                         Section 5.4   Setoff for Debts.  The Company may reduce
the amount of any payment due the Executive under article III of this Agreement
by the amount of any debt owed by the Executive to the Company that is embodied
in a written instrument, that is due to be repaid as of the due date of the
payment under this Agreement and that the Company has not already recovered by
setoff or otherwise.

 

                         Section 5.5   Coordination with Employment
Contract.  Payments to the Executive under article III of this Agreement shall
be in lieu of any payments for breach of any employment contract between the
Executive and the Company to which the Executive may be entitled by reason of a
Qualifying Termination, and, before making the payments to the Executive
provided under article III hereof, the Company may require the Executive to
execute a waiver of any rights that he may have to recover payments in respect
of a breach of such contract as a result of a Qualifying Termination, (except
for the amount due under Sections 7.01(iv) and (v), 7.06 and 7.09 of Executive'
s Employment Agreement. If the Executive has a Good Reason to resign and does so
by providing the notice specified in the last sentence of section l.4 of this
Agreement, he shall be deemed to have satisfied any notice requirement for
resignation, and any service requirement following such notice, under any
employment contract between the Executive and the Company.

 

                         Section 5.6   Benefit of Bonus Plans   Except as
otherwise provided in this Agreement (including, but not limited to, under the
exception in Section 5.5 hereof) or required by law, the Company shall not be
compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive' s Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

 

                         Section 5.7   Funding.  Except as provided in section
5.2 of this Agreement, the Company shall not be required to set aside any
amounts that may be necessary to satisfy its obligations hereunder. The Company'
s potential obligations to make payments to the Executive under this Agreement
are solely contractual ones, and the Executive shall have no rights in respect
of such payments except as a general and unsecured creditor of the Company.

 

                         Section 5.8   Discount Rate.  For purposes of this
Agreement, the term "Discount Rate" shall mean the applicable Federal short-term
rate determined under Section 1274(d) of the Code or its successor. If such rate
is no longer determined, the Discount Rate shall be the yield on 2-year Treasury
notes for the most recent period reported in the most recent issue of the
Federal Reserve Bulletin or its successor, or, if such rate is no longer
reported therein, such measure of the yield on 2-year Treasury notes as the
Company may reasonably determine.

 

                         Section 5.9   Designated Number.  For purposes of this
Agreement, the Designated Number shall be two (2.0).

 

                         Section 5.10  Covenant of Executive.  In the event that
the Executive undergoes a Qualifying Termination that entitles him to any
payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.

 

ARTICLE VI

GENERAL PROVISIONS

 

                         Section 6.1   Term of Agreement.  This Agreement shall
terminate upon the earliest of (a) the expiration of five years from the date of
this Agreement if no Change of Control has occurred during that period; (b) the
termination of the Executive' s employment with the Company for any reason prior
to a Change of Control; (c) the Company' s termination of the Executive' s
employment for Cause or death, the Executive' s compulsory retirement within the
provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a citizen or
resident of the United States, compulsory retirement under any applicable
procedure of the Company in effect immediately prior to the change of control)
or the Executive' s resignation for other than Good Reason, following a Change
of Control and the Company' s and the Executive' s fulfillment of all of their
obligations under this Agreement; and (d) the expiration following a Change of
Control of the Designated Number plus three years and the fulfillment by the
Company and the Executive of all of their obligations hereunder.

 

                         Section 6.2   Governing Law.  Except as otherwise
expressly provided herein, this Agreement and the rights and obligations
hereunder shall be construed and enforced in accordance with the laws of the
State of New York.

 

                         Section 6.3   Successors to the Company.  This
Agreement shall inure to the benefit of Interpublic and its subsidiaries and
shall be binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

 

                         Section 6.4   Successor to the Executive.  This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

 

                         Section 6.5   Nonalienability.  No right of or amount
payable to the Executive under this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance, charge, execution, attachment, levy or similar process or (except
as provided in section 5.4 hereof) to setoff against any obligation or to
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall be void.
However, this section 6.5 shall not prohibit the Executive from designating one
or more persons, on a form satisfactory to the Company, to receive amounts
payable to him under this Agreement in the event that he should die before
receiving them.

 

                         Section 6.6   Notices.  All notices provided for in
this Agreement shall be in writing. Notices to Interpublic shall be deemed given
when personally delivered or sent by certified or registered mail or overnight
delivery service to The Interpublic Group of Companies, Inc., l27l Avenue of the
Americas, New York, New York l0020, attention: Corporate Secretary. Notices to
the Executive shall be deemed given when personally delivered or sent by
certified or registered mail or overnight delivery service to the last address
for the Executive shown on the records of the Company. Either Interpublic or the
Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

 

                         Section 6.7   Amendment.  No amendment of this
Agreement shall be effective unless in writing and signed by both the Company
and the Executive.

 

                         Section 6.8   Waivers.  No waiver of any provision of
this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

 

                         Section 6.9   Severability.  If any provision of this
Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

 

                         Section 6.10  Captions.  The captions to the respective
articles and sections of this Agreement are intended for convenience of
reference only and have no substantive significance.

 

                         Section 6.11  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute a single instrument.

 

                         IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

 

 

 

 

 

 

By:        /s/ Christopher J. Coughlin                             

 

      Name:  Christopher J. Coughlin

 

      Title:    Executive Vice President, Chief

 

                   Operating Officer and Chief

 

                   Financial Officer

 

 

 

 

 

                       /s/ Nicholas Cyprus                                  

 

                           Nicholas Cyprus

 

 

EXHIBIT 10(III)(A)(8)

 

The Interpublic Capital Accumulation Plan

 

Participation Agreement

 

                         WHEREAS, Nicholas Cyprus (the "Participant") is a key
executive of The Interpublic Group of Companies, Inc. ("Interpublic") and its
subsidiaries, and has been approved by Interpublic' s Management Human Resources
Committee to participate in The Interpublic Capital Accumulation Plan ("CAP");

 

                         WHEREAS, the Participant has received and reviewed the
pamphlet entitled "The Interpublic Capital Accumulation Plan," which sets forth
the basic terms and conditions of CAP (the "Plan Document"); and

 

                         WHEREAS, the Plan Document provides that certain
details with regard to the Participant' s account and other rights and
responsibilities under CAP are to be set forth in the Participant' s
Participation Agreement;

 

                         NOW, THEREFORE, the undersigned Participant agrees to
be bound by the terms of the Plan Document, which terms are incorporated herein
by reference, and modified and expanded as follows:

 

 

1.

Effective Date

.  This Participation Agreement shall be effective as of May 15, 2004, provided
the Participant submits the executed Participation Agreement to Interpublic by
June 15, 2004. If the Participant does not submit the executed Participation
Agreement by such date, this Participation Agreement shall be effective as of
the first day of the month next following the date on which the Participant
submits the executed Participation Agreement.

 

 

2.

Credit

.  The Participant' s annual dollar credit shall be $80,000 and shall be
credited December 31 of each year if Participant is in the Plan on such date.

 

 

3.

Interest

.  The annual interest rate for the calendar year in which the Effective Date
set forth in paragraph 0 occurs is 4.25%. As stated in the Plan Document,
interest first accrues on December 31 of the calendar year following the first
year of Participation. The applicable interest rate can be adjusted (upward or
downward) annually.

 

 

4.

Vesting

.  Subject to paragraph 5, which sets forth the requirement to comply with
non-competition and non-solicitation agreements, the Participant' s CAP account
is scheduled to become fully vested on May 14, 2007 (assuming the Participant
continues in the employment of Interpublic and its subsidiaries until this
date).

 

 

5.

Non-Competition and Non-Solicitation

. For a period of two (2) years following the termination of the Participant' s
employment for any reason, the Participant shall not: (a) accept employment with
or serve as a consultant, advisor or in any other capacity to an employer that
is in competition with the business unit or units of Interpublic by which the
Participant is employed (the "Business Unit"); (b) directly or indirectly,
either on the Participant' s own behalf or on behalf of any other person, firm
or corporation, solicit or perform services for any account that is a client of
the Business Unit at the time of the Participant' s termination of employment
with the Business Unit or that was a client of the Business Unit at any time
within one year prior to the date of the Participant' s termination of
employment; (c) directly or indirectly employ or attempt to employ or assist
anyone else to employ any person who is at such time or who was within the
six-month period immediately prior to such time in the employ of the Business
Unit. Breach by the Participant of any of the above provisions shall result in
the forfeiture of all interest credited to the Participant' s account.

 

 

 

The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic' s legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope or area.

 

 

6.

Payment Form Election

.  Unless specified below (or otherwise specified in a valid election, submitted
by the Participant to Interpublic' s Human Resources Department at least 12
months before distribution under CAP is scheduled to begin), the Participant' s
vested account balance shall be distributed in a lump sum.

 

 

 

If you would like to elect a payment form other than a lump sum, check below.

 

 

 

  ____  I elect to receive my vested account balance in monthly installments
over 10 years.

 

 

 

  ____  I elect to receive my vested account balance in monthly installments
over 15 years.

 

 

 

I understand that the installment forms described above are available only if I
terminate employment after age 55, with at least five years of participation in
CAP.

 

 

7.

Benefit Commencement Date

.  As provided in the Plan Document, any election to commence distribution of
the Participant' s account after the earliest commencement date permitted under
the Plan Document must be received by Interpublic' s Human Resources Department
at least 12 months before the otherwise applicable commencement date.

 

 

8.

Relationship to Plan Document

.  This Participation Agreement is intended to be executed and administered in
conjunction with the Plan Document. Where this Participation Agreement is
silent, the terms and provisions in the Plan Document shall govern. To the
extent that any term or provision in this Participation Agreement is
inconsistent with a term or provision in the Plan Document, the term or
provision in this Participation Agreement shall govern.

 

 

9.

Knowing and Voluntary Agreement

.  The Participant has received and read the Plan Document. The Participant
fully understands the terms of the Plan Document and of this Participation
Agreement, and the Participant is entering this Participation Agreement
voluntarily.

 

 

10.

Complete Statement

.  This Participation Agreement shall be construed as a complete statement of
the Participant' s rights under CAP. Any change to the terms of this
Participation Agreement or to the Participant' s rights under CAP shall be
adopted by executing an amendment or supplement to the Plan Document or to this
Participation Agreement.

 

 

                         IN WITNESS WHEREOF, Interpublic, by its duly authorized
officer, and the Participant have caused this Participation Agreement to be
executed.

 

 

Interpublic Group of Companies, Inc.

                           Participant

 

 

 

 

BY:   /s/ Christopher J. Coughlin                    

                      /s/ Nicholas Cyprus                       

              Christopher J. Coughlin

                         Nicholas Cyprus

              Executive Vice President, Chief

 

              Operating Officer and Chief

 

              Financial Officer

 

 

 

DATE:                                                           

DATE:                     5/26/04                                

 

 

Return to Interpublic' s Law Department by June 15, 2004.

 

 

          THE INTERPUBLIC GROUP OF COMPANIES, INC.

          BENEFICIARY DESIGNATION: Capital Accumulation Plan

__________________________________________________________________________________________

Participant' s Name_______________________________ Soc. Sec.
No:  _____________________________

Home Address
_____________________________________________________________________________

City__________________________________ State
____________________________Zip________________

Date of Birth _____________________________
Daytime Telephone Number ____________________ Evening Telephone Number
_____________________

q

  Please check box if your address has changed within the last year.       q I
am married.        q I am not married.

 

Primary Beneficiary Designation

I hereby designate such of the following person(s) who shall survive me as my
Primary Beneficiary(ies):

1.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

2.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

4.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

 

 

 

 

  Total=100%


Contingent Beneficiary Designation


If no Primary Beneficiary named above shall survive me, I designate such of the
following person(s) who shall survive me as my Contingent Beneficiary(ies).



1.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

2.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

4.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

 

 

 

 

  Total=100%

*If no percentage is designated, beneficiaries will share equally. If any of my
Primary Beneficiaries (or, if applicable, my Contingent Beneficiaries),
predecease me, his or her benefits will be shared among my surviving Primary
(or, if applicable, Contingent) Beneficiaries in accordance with the
proportionate shares of the surviving beneficiaries designated above or, if no
percentage is designated, equally.

 

Consent of Spouse


If a party other than the participant' s spouse is named as Primary Beneficiary
above, this designation is valid only if the participant' s spouse (if any)
consents below to the participant' s designation of the Primary Beneficiary(ies)
and only if the spouse' s consent is witnessed by a notary public.

 

 

I, ____________________________________, am the spouse of the above-named
participant. I hereby consent to the designation of the Primary Beneficiary(ies)
specified above.

 

 

____________________________________                                               _______________________

 

Spouse'
signature                                                                                                                      Date

STATE OF ________________                          COUNTY OF:
______________                 ss:

On __________________________, before me personally came
________________________________; to me known and known to me to be the
individual described as the spouse herein who executed the foregoing consent and
duly acknowledged to me that he/she freely executed same.

__________________________________
Notary Public                                               My Commission
Expires:

Execution of Beneficiary Designation

________________________________________                                           ________________________________

                           Participant' s
Signature                                                                                           Date

 

 

EXHIBIT 10(III)(A)(9)

 

EMPLOYMENT AGREEMENT

 

 

          AGREEMENT made as of July 13, 2004 by and between THE INTERPUBLIC
GROUP OF COMPANIES, INC., a Delaware corporation ("Interpublic") and MICHAEL
ROTH ("Executive").

 

          In consideration of the mutual promises set forth herein the parties
hereto agree as follows:

 

ARTICLE I

Term of Employment

 

          1.01     Subject to the provisions of Article VII and Article VIII,
and upon the terms and subject to the conditions set forth herein, Interpublic
will employ Executive beginning July 13, 2004 ("Commencement Date") and
continuing thereafter, subject to termination in accordance with the provisions
of Article VII hereof. (The period during which Executive is employed hereunder
is referred to herein as the "term of employment.") Executive will serve
Interpublic during the term of employment.

 

ARTICLE II

Duties

 

          2.01     During the term of employment, Executive will:

 

 

           (i)       Serve as Chairman of Interpublic;

 

 

 

           (ii)      Use his best efforts to promote the interests of
Interpublic and devote his full time and efforts to their business and affairs;

 

 

 

           (iii)     Perform such duties as Interpublic may from time to time
assign to him;

 

           (iv)     Serve in such other offices of Interpublic as he may be
elected or appointed to.

 

ARTICLE III

Regular Compensation

 

          3.01     Interpublic will compensate Executive for the duties
performed by him hereunder, by payment of a base salary at the rate of Nine
Hundred Fifty Thousand Dollars ($950,000) per annum, payable in equal
installments, which Interpublic shall pay at semi-monthly intervals, subject to
customary withholding for federal, state and local taxes.

 

          3.02     Executive' s compensation will be subject to periodic reviews
in accordance with Interpublic' s policies. Interpublic may at any time increase
the compensation paid to Executive under this Article III if Interpublic in its
sole discretion shall deem it advisable so to do in order to compensate him
fairly for services rendered to Interpublic.

 

ARTICLE IV

Bonuses

 

          4.01     Executive will be eligible during the term of employment to
participate in Interpublic' s Annual Management Incentive Plan, or any successor
plan, in accordance with the terms and conditions of the Plan established from
time to time. Executive shall be eligible for a target award equal to one
hundred thirty-three percent (133%) of his base salary. The actual award, if
any, may vary from zero percent (0%) to one hundred fifty percent (150%) of
target, and shall be determined by Interpublic based on profits, Executive' s
individual performance, and management discretion.

 

ARTICLE V

Interpublic Stock

 

          5.01     As soon as administratively feasible after full execution of
this Agreement, Interpublic will grant to Executive such number of shares of
Interpublic Common Stock as shall have an aggregate market value of One Million
and Fifty Thousand Dollars ($1,050,000) on the date of grant. Such shares will
be subject to a three-year vesting restriction from the date of grant.

 

          5.02     As soon as administratively feasible after full execution of
this Agreement, Interpublic will grant to Executive options to purchase shares
of Interpublic Common Stock as shall have an aggregate expected value of One
Million and Fifty Thousand Dollars ($1,050,000) on the date of grant. Such
options will vest in thirds on each of the second, third and fourth
anniversaries of the date of grant.

 

          5.03     Beginning in 2005, and concurrent with grants to the
executive team, Executive shall participate in the Company' s long-term
incentive programs with a total expected annual award value at target of Two
Million One Hundred Thousand Dollars ($2,100,000). Such award shall be provided
in a manner consistent with those provided to the executive team and may
comprise stock options, restricted stock, performance-based restricted stock or
another form of incentive at the Compensation Committee' s discretion. Awards
will be subject to performance and vesting terms and conditions consistent with
those generally required of the executive team.

 

ARTICLE VI

Other Employment Benefits

 

          6.01     Executive shall be eligible to participate in such other
employee benefits as are available from time to time to other key management
executives of Interpublic in accordance with the then-current terms and
conditions established by Interpublic for eligibility and employee contributions
required for participation in such benefits opportunities.

 

          6.02     Employee will be entitled to annual paid time off, in
accordance with Interpublic' s policies and procedures, to be taken in such
amounts and at such times as shall be mutually convenient for Executive and
Interpublic.

 

          6.03     Executive shall be reimbursed for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of Interpublic provided that Executive submits all substantiation of such
expenses to Interpublic on a timely basis in accordance with standard policies
of Interpublic.

 

          6.04     Executive shall be entitled to an automobile allowance of Ten
Thousand Dollars ($10,000) per annum, which shall cover all car-related expenses
and parking.

 

          6.05     Executive shall be entitled to a club allowance of Twenty
Thousand Dollars ($20,000) per annum, which shall cover all club-related
expenses.

 

          6.06     Executive shall be eligible to participate in the Executive
Medical Plus Plan, and shall receive an annual financial planning allowance of
Two Thousand Five Hundred Dollars ($2,500).

 

          6.07     Executive shall participate in Interpublic' s Capital
Accumulation Plan, with an annual contribution of One Hundred Thousand Dollars
($100,000).

 

ARTICLE VII

Termination

 

          7.01     Interpublic may terminate the employment of Executive
hereunder:

 

 

 

           (i)       By giving Executive notice in writing at any time
specifying a termination date not less than twelve (12) months after the date on
which such notice is given, in which event Executive' s employment hereunder
shall terminate on the date specified in such notice, or

 

 

 

           (ii)      By giving Executive notice in writing at any time
specifying a termination date less than twelve (12) months after the date on
which such notice is given. In this event Executive' s employment hereunder
shall terminate on the date specified in such notice and Interpublic shall
thereafter pay him a sum equal to the amount by which twelve (12) months salary
at his then current rate exceeds the salary paid to him for the period from the
date on which such notice is given to the termination date specified in such
notice. Such payment shall be made during the period immediately following the
termination date specified in such notice, in successive equal monthly
installments each of which shall be equal to one (1) month' s salary at the rate
in effect at the time of such termination, with any residue in respect of a
period less than one (1) month to be paid together with the last installment.

 

 

 

           (iii)     During the termination period provided in subsection (i),
or in the case of a termination under subsection (ii) providing for a
termination period of less than twelve (12) months, for a period of twelve (12)
months after the termination notice, Executive will be entitled to receive all
employee benefits accorded to him prior to termination which are made available
to employees generally; provided, that such benefits shall cease upon such date
that Executive accepts employment with another employer offering similar
benefits.

 

          7.02     Notwithstanding the provisions of Section 7.01, during the
period of notice of termination, Executive will use reasonable, good faith
efforts to obtain other employment reasonably comparable to his employment under
this Agreement. Upon obtaining other employment (including work as a consultant,
independent contractor or establishing his own business), Executive will
promptly notify Interpublic, and (a) in the event that Executive' s salary and
other non-contingent compensation ("new compensation") payable to Executive in
connection with his new employment shall equal or exceed the salary portion of
the amount payable by Interpublic under Section 7.01, Interpublic shall be
relieved of any obligation to make payments under Section 7.01, or (b) in the
event Executive' s new compensation shall be less than the salary portion of
payments to be made under Section 7.01, Interpublic will pay Executive the
difference between such payments and the new compensation. In the event
Executive accepts employment with any company owned or controlled by Interpublic
during the period in which payments are being made pursuant to Section 7.01 of
this Agreement, all such payments shall cease upon commencement of such
employment.

 

          7.03     Executive may at any time give notice in writing to
Interpublic specifying a termination date not less than three (3) months after
the date on which such notice is given, in which event his employment hereunder
shall terminate on the date specified in such notice. Provided however,
Interpublic may, at its option, upon receipt of such notice determine an earlier
termination date. During the notice period, Executive will continue to be an
employee, will assist Interpublic in the transition of his responsibilities and
will be entitled to continue to receive base salary and to participate in all
benefit plans for which an employee at Executive' s level is eligible, but not
to receive any bonus award that might otherwise be paid during that period
except as otherwise provided herein. Interpublic may require that Executive not
come in to work during the notice period. In no event, however, may Executive
perform services for any other employer during the notice period.

 

          7.04     Notwithstanding the provisions of Section 7.01, Interpublic
may terminate the employment of Executive hereunder, at any time after the
Commencement Date, for Cause. For purposes of this Agreement, "Cause" means the
following:

 

 

 

           (i)       Any material breach by Executive of any provision of this
Agreement (including without limitation Sections 8.01 and 8.02 hereof) upon
notice of same by Interpublic which breach, if capable of being cured, has not
been cured within fifteen (15) days after such notice (it being understood and
agreed that a breach of Section 8.01 or 8.02 hereof, among others, shall be
deemed not capable of being cured);

 

 

 

           (ii)      Executive' s absence from duty for a period of time
exceeding fifteen (15) consecutive business days or twenty (20) out of any
thirty (30) consecutive business days (other than on account of permitted
vacation or as permitted for illness, disability or authorized leave in
accordance with Interpublic' s policies and procedures) without the consent of
the Interpublic Board of Directors;

 

 

 

           (iii)     The acceptance by Executive, prior to the effective date of
Executive' s voluntary resignation from employment with Interpublic, of a
position with another employer, without the consent of the Interpublic Board of
Directors;

 

 

 

           (iv)     Misappropriation by Executive of funds or property of
Interpublic or any attempt by Executive to secure any personal profit related to
the business of Interpublic (other than as permitted by this Agreement) and not
fairly disclosed to and approved by the Interpublic Board of Directors;

 

 

 

           (v)      Fraud, dishonesty, disloyalty, gross negligence, or willful
misconduct on the part of Executive in the performance of his duties as an
employee of Interpublic;

 

 

 

           (vi)     A felony conviction of Executive; or

 

 

 

           (vii)    Executive' s engaging, during the term of employment, in
activities which are prohibited by federal, state, or local laws, or Interpublic
or Interpublic' s policy, prohibiting discrimination or harassment based on age,
sex, race, religion, disability, national origin or any other protected
category.

 

          Upon a termination for Cause, Interpublic shall pay Executive his
salary through the date of termination of employment, and Executive shall not be
entitled to any bonus with respect to the year of termination, or to any other
payments hereunder.

 

ARTICLE VIII

Covenants

 

          8.01     While Executive is employed hereunder by Interpublic he shall
not, without the prior written consent of Interpublic, which will not be
unreasonably withheld, engage, directly or indirectly, in any other trade,
business or employment, or have any interest, direct or indirect, in any other
business, firm or corporation; provided, however, that he may continue to own or
may hereafter acquire any securities of any class of any publicly-owned company.

 

          8.02     Executive shall treat as confidential and keep secret the
affairs of Interpublic and shall not at any time during the term of employment
or thereafter, without the prior written consent of Interpublic, divulge,
furnish or make known or accessible to, or use for the benefit of, anyone other
than Interpublic and its subsidiaries and affiliates any information of a
confidential nature relating in any way to the business of Interpublic or its
subsidiaries or affiliates or their clients and obtained by him in the course of
his employment hereunder.

 

          8.03     All records, papers and documents kept or made by Executive
relating to the business of Interpublic or its subsidiaries or affiliates or
their clients shall be and remain the property of Interpublic.

 

          8.04     All articles invented by Executive, processes discovered by
him, trademarks, designs, advertising copy and art work, display and promotion
materials and, in general, everything of value conceived or created by him
pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic.

 

          8.05     During any period in which payments are being made to
Executive pursuant to Section 7.01 above (the "Severance Period") and for a
period of one (1) year following either the end of the Severance Period or the
termination of Executive' s employment hereunder for any reason, whichever is
later, Executive shall not:  (a) directly or indirectly solicit any employee of
Interpublic to leave such employ to enter the employ of Executive or of any
person, firm or corporation with which Executive is then associated, or induce
or encourage any such employee to leave the employment of Interpublic or to join
any other company, or hire any such employee, or otherwise interfere with the
relationship between Interpublic and any of its employees or (b) directly or
indirectly solicit or handle on Executive' s own behalf or on behalf of any
other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Interpublic, or to induce any such client to cease to
engage the services of Interpublic or to use the services of any entity or
person that competes directly with a material business of Interpublic, where the
identity of such client, or the client' s need, desire or receptiveness to
services offered by Interpublic is known by Executive as a part of his
employment with Interpublic. In addition, during the Severance Period, Executive
shall not accept any form of employment (including as an advisor, consultant or
otherwise) with an employer that is in competition with the business of the
Interpublic. Executive acknowledges that these provisions are reasonable and
necessary to protect Interpublic' s legitimate business interests, and that
these provisions do not prevent Executive from earning a living.

 

          8.06     If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope or area.

 

          8.07     Executive acknowledges that a remedy at law for any breach or
attempted breach of Article VIII of this Agreement will be inadequate, and
agrees that Interpublic shall be entitled to specific performance and injunctive
and other equitable relief in the case of any such breach or attempted breach.

 

          8.08     Executive represents and warrants that neither the execution
and delivery of this Employment Agreement nor the performance of Executive' s
services hereunder will conflict with, or result in a breach of, any agreement
to which Executive is a party or by which he may be bound or affected, in
particular the terms of any employment agreement to which Executive may be a
party. Executive further represents and warrants that he has full right, power
and authority to enter into and carry out the provisions of this Employment
Agreement.

 

ARTICLE IX

Arbitration

 

          9.01     Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, including claims involving alleged legally
protected rights, such as claims for age discrimination in violation of the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive' s employment, termination of employment or otherwise,
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association and Section 12.01 hereof, and
judgement upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration shall take place in the city
where Executive customarily renders services to Interpublic. The prevailing
party in any such arbitration shall be entitled to receive attorney' s fees and
costs.

 

ARTICLE X

Assignment

 

          10.01     This Agreement shall be binding upon and enure to the
benefit of the successors and assigns of Interpublic. Neither this Agreement nor
any rights hereunder shall be assignable by Executive and any such purported
assignment by him shall be void.

 

ARTICLE XI

Agreement Entire

 

          11.01     This Agreement constitutes the entire understanding between
Interpublic and Executive concerning his employment by Interpublic or any of its
parents, affiliates or subsidiaries and supersedes any and all previous
agreements between Executive and Interpublic or any of its parents, affiliates
or subsidiaries concerning such employment, and/or any compensation or bonuses.
Each party hereto shall pay its own costs and expenses (including legal fees)
incurred in connection with the preparation, negotiation and execution of this
Agreement. This Agreement may not be changed orally.

 

ARTICLE XII
Applicable Law

 

          12.01     The Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

 

 

 

By: /s/ Timothy Sompolski                              

 

      Timothy Sompolski

 

      Executive Vice President,

 

      Human Resources

 

 

 

 

 

              /s/ Michael Roth                               

 

                 Michael Roth

 

 

EXHIBIT 10(III)(A)(10)

 

EXECUTIVE SEVERANCE AGREEMENT

 

 

                        This AGREEMENT ("Agreement") dated July 13, 2004, by and
between The Interpublic Group of Companies, Inc. ("Interpublic"), a Delaware
corporation (Interpublic and its subsidiaries being referred to herein
collectively as the "Company"), and Michael I. Roth (the "Executive").

 

W I T N E S S E T H

 

                        WHEREAS, the Company recognizes the valuable services
that the Executive has rendered thereto and desires to be assured that the
Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

 

                        WHEREAS, the Executive is willing to continue to serve
the Company but desires assurance that he will not be materially disadvantaged
by a change of control of Interpublic; and

 

                        WHEREAS, the Company is willing to accord such assurance
provided that, should the Executive' s employment be terminated consequent to a
change of control, he will not for a period thereafter engage in certain
activities that could be detrimental to the Company;

 

                        NOW, THEREFORE, in consideration of the Executive' s
continued service to the Company and the mutual agreements herein contained,
Interpublic and the Executive hereby agree as follows:

 

ARTICLE I

RIGHT TO PAYMENTS

 

                        Section 1.1.  Triggering Events.  If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within three years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

 

                        Section 1.2.  Change of Control.  A Change of Control of
Interpublic shall be deemed to have occurred if (a) any person (within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"1934 Act")), other than Interpublic or any of its majority-controlled
subsidiaries, becomes the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of 30 percent or more of the combined voting power of
Interpublic' s then outstanding voting securities; (b) a tender offer or
exchange offer (other than an offer by Interpublic or a majority-controlled
subsidiary), pursuant to which 30 percent or more of the combined voting power
of Interpublic' s then outstanding voting securities was purchased, expires; (c)
the stockholders of Interpublic approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled subsidiary of
Interpublic) unless Interpublic' s shareholders immediately before the merger or
consolidation are to own more than 70 percent of the combined voting power of
the resulting entity' s voting securities; (d) Interpublic' s stockholders
approve an agreement (including, without limitation, a plan of liquidation) to
sell or otherwise dispose of all or substantially all of the business or assets
of Interpublic; or (e) during any period of two consecutive years, individuals
who, at the beginning of such period, constituted the Board of Directors of
Interpublic cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for election by Interpublic' s
stockholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period. However, no Change of Control shall be deemed to have occurred by reason
of any transaction in which the Executive, or a group of persons or entities
with which the Executive acts in concert, acquires, directly or indirectly, more
than 30 percent of the common stock or the business or assets of Interpublic.

 

                        Section 1.3.   Termination for Cause.  Interpublic shall
have Cause to terminate the Executive for purposes of Section 1.1 of this
Agreement only if, following the Change of Control, the Executive (a) engages in
conduct that constitutes a felony under the laws of the United States or a state
or country in which he works or resides and that results or was intended to
result, directly or indirectly, in the personal enrichment of the Executive at
the Company' s expense; (b) refuses (except by reason of incapacity due to
illness or injury) to make a good faith effort to substantially perform his
duties with the Company on a full-time basis and continues such refusal for 15
days following receipt of notice from the Company that his effort is deficient;
or (c) deliberately and materially breaches any agreement between himself and
the Company and fails to remedy that breach within 30 days following
notification thereof by the Company. If the Company has Cause to terminate the
Executive, it may in fact terminate him for Cause for purposes of section 1.1
hereof if (a) it notifies the Executive of such Cause, (b) it gives him
reasonable opportunity to appear before a majority of Interpublic' s Board of
Directors to respond to the notice of Cause and (c) a majority of the Board of
Directors subsequently votes to terminate him.

 

                        Section 1.4.   Resignation for Good Reason.  The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive' s rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of the office in which Executive is
based on the date hereof or to travel substantially more extensively than he did
prior to the Change of Control; or (i) the Executive determines in good faith
that the Company has, without his consent, effected a significant change in his
status within, or the nature or scope of his duties or responsibilities with,
the Company that obtained immediately prior to the Change of Control (including
but not limited to, subjecting the Executive' s activities and exercise of
authority to greater immediate supervision than existed prior to the Change of
Control); provided, however, that no event designated in clauses (a) through (i)
of this sentence shall constitute a Good Reason unless the Executive notifies
Interpublic that the Company has committed an action or inaction specified in
clauses (a) through (i) (a "Covered Action") and the Company does not cure such
Covered Action within 30 days after such notice, at which time such Good Reason
shall be deemed to have arisen. Notwithstanding the immediately preceding
sentence, no action by the Company shall give rise to a Good Reason if it
results from the Executive' s termination for Cause or death or from the
Executive' s resignation for other than a Good Reason, and no action by the
Company specified in clauses (a) through (i) of the preceding sentence shall
give rise to a Good Reason if it results from the Executive' s Disability. If
the Executive has a Good Reason to resign, he may in fact resign for a Good
Reason for purposes of section 1.1 of this Agreement by, within 30 days after
the Good Reason arises, giving Interpublic a minimum of 30 and a maximum of 90
days advance notice of the date of his resignation.

 

                        Section 1.5.   Disability.  For all purposes of this
Agreement, the term "Disability" shall have the same meaning as that term has in
the Interpublic Long-Term Disability Plan.

 

ARTICLE II

PAYMENTS UPON A CHANGE OF CONTROL

 

                        Section 2.1.  Elections by the Executive.  If the
Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

 

                        Section 2.2.  MICP.  The Plan Amount in respect of the
Company' s Management Incentive Compensation Plans ("MICP") shall consist of an
amount equal to the sum of all amounts awarded to the Executive under, but
deferred pursuant to, the MICP as of the date of the Change of Control and all
amounts equivalent to interest creditable thereon up to the date that the Plan
Amount is paid. Upon receipt of that Plan Amount, the Executive shall waive his
rights to receive any amounts under the MICP that were deferred prior to the
Change of Control and any interest equivalents thereon.

 

                        Section 2.3.  Deferred Compensation.  The Plan Amount in
respect of deferred compensation (other than amounts referred to in other
sections of this article II) shall be an amount equal to all compensation from
the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

 

                        Section 2.4.  Stock Incentive Plans.  The effect of a
Change of Control on the rights of the Executive with respect to options and
restricted shares awarded to him under the MICP shall be governed by those Plans
and not by this Agreement.

 

ARTICLE III

PAYMENTS UPON QUALIFYING TERMINATION

 

                        Section 3.1.  Basic Severance Payment.  In the event
that the Executive is subjected to a Qualifying Termination within three years
after a Change of Control, the Company shall pay the Executive within 30 days
after the effective date of his Qualifying Termination (his "Termination Date")
a cash amount equal to his Base Amount times the number designated in Section
5.9 of this Agreement (the "Designated Number"). The Executive' s Base Amount
shall equal the average of the Executive' s Includable Compensation for the
three whole calendar years immediately preceding the date of the Change of
Control (or, if the Executive was employed by the Company for only one of those
years, his Includable Compensation for that year). The Executive' s Includable
Compensation for a calendar year shall consist of (a) the compensation reported
by the Company on the Form W-2 that it filed with the Internal Revenue Service
for that year in respect of the Executive or which would have been reported on
such form but for the fact that Executive' s services were performed outside of
the United States, plus (b) any compensation payable to the Executive during
that year the receipt of which was deferred at the Executive' s election or by
employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option or restricted stock plan of the Company or (ii) payments during the year
of amounts payable in prior years but deferred at the Executive' s election or
by employment agreement to a subsequent year. The compensation referred to in
clause (b) of the immediately preceding sentence shall include, without
limitation, amounts initially payable to the Executive under the MICP in that
year but deferred to a subsequent year and amounts of Regular Compensation
earned by the Executive during the year but deferred to a subsequent year
(including amounts deferred under Interpublic Savings Plan pursuant to Section
401(k) of the Code); clause (c) of such sentence shall include, without
limitation, all amounts equivalent to interest paid in respect of deferred
amounts and all amounts of Regular Compensation paid during the year but earned
in a prior year and deferred.

 

                        Section 3.2.  MICP Supplement.  The Company shall also
pay the Executive within 30 days after his Termination Date a cash amount equal
to (a) in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date.

 

ARTICLE IV

TAX MATTERS

 

                        Section 4.1.  Withholding.   The Company may withhold
from any amounts payable to the Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

 

                        Section 4.2.  Disclaimer.  If the Executive so agrees
prior to a Change of Control by notice to the Company in form satisfactory to
the Company, the amounts payable to the Executive under this Agreement but not
yet paid thereto shall be reduced to the largest amounts in the aggregate that
the Executive could receive, in conjunction with any other payments received or
to be received by him from any source, without any part of such amounts being
subject to the excise tax imposed by Section 4999 of the Code or its successor.
The amount of such reductions and their allocation among amounts otherwise
payable to the Executive shall be determined either by the Company or by the
Executive in consultation with counsel chosen (and compensated) by him,
whichever is designated by the Executive in the aforesaid notice to the Company
(the "Determining Party"). If, subsequent to the payment to the Executive of
amounts reduced pursuant to this section 4.2, the Determining Party should
reasonably determine, or the Internal Revenue Service should assert against the
party other than the Determining Party, that the amount of such reductions was
insufficient to avoid the excise tax under Section 4999 (or the denial of a
deduction under Section 280G of the Code or its successor), the amount by which
such reductions were insufficient shall, upon notice to the other party, be
deemed a loan from the Company to the Executive that the Executive shall repay
to the Company within one year of such reasonable determination or assertion,
together with interest thereon at the applicable federal rate provided in
section 7872 of the Code or its successor. However, such amount shall not be
deemed a loan if and to the extent that repayment thereof would not eliminate
the Executive' s liability for any Section 4999 excise tax.

 

ARTICLE V

COLLATERAL MATTERS

 

                        Section 5.1.  Nature of Payments.  All payments to the
Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

 

                        Section 5.2.  Legal Expenses.  The Company shall pay all
legal fees and expenses that the Executive may incur as a result of the Company'
s contesting the validity, the enforceability or the Executive' s interpretation
of, or determinations under, this Agreement. Without limitation of the
foregoing, Interpublic shall, prior to the earlier of (a) 30 days after notice
from the Executive to Interpublic so requesting or (b) the occurrence of a
Change of Control, provide the Executive with an irrevocable letter of credit in
the amount of $100,000 from a bank satisfactory to the Executive against which
the Executive may draw to pay legal fees and expenses in connection with any
attempt to enforce any of his rights under this Agreement. Said letter of credit
shall not expire before 10 years following the date of this Agreement.

 

                        Section 5.3.  Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement
either by seeking other employment or otherwise. The amount of any payment
provided for herein shall not be reduced by any remuneration that the Executive
may earn from employment with another employer or otherwise following his
Termination Date.

 

                        Section 5.4.  Setoff for Debts.  The Company may reduce
the amount of any payment due the Executive under article III of this Agreement
by the amount of any debt owed by the Executive to the Company that is embodied
in a written instrument, that is due to be repaid as of the due date of the
payment under this Agreement and that the Company has not already recovered by
setoff or otherwise.

 

                        Section 5.5.  Coordination with Employment
Contract.  Payments to the Executive under article III of this Agreement shall
be in lieu of any payments for breach of any employment contract between the
Executive and the Company to which the Executive may be entitled by reason of a
Qualifying Termination, and, before making the payments to the Executive
provided under article III hereof, the Company may require the Executive to
execute a waiver of any rights that he may have to recover payments in respect
of a breach of such contract as a result of a Qualifying Termination. If the
Executive has a Good Reason to resign and does so by providing the notice
specified in the last sentence of section l.4 of this Agreement, he shall be
deemed to have satisfied any notice requirement for resignation, and any service
requirement following such notice, under any employment contract between the
Executive and the Company.

 

                        Section 5.6.  Benefit of Bonus Plans.  Except as
otherwise provided in this Agreement or required by law, the Company shall not
be compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive' s Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

 

                        Section 5.7.  Funding.  Except as provided in section
5.2 of this Agreement, the Company shall not be required to set aside any
amounts that may be necessary to satisfy its obligations hereunder. The Company'
s potential obligations to make payments to the Executive under this Agreement
are solely contractual ones, and the Executive shall have no rights in respect
of such payments except as a general and unsecured creditor of the Company.

 

                        Section 5.8.  Discount Rate.  For purposes of this
Agreement, the term "Discount Rate" shall mean the applicable Federal short-term
rate determined under Section 1274(d) of the Code or its successor. If such rate
is no longer determined, the Discount Rate shall be the yield on 2-year Treasury
notes for the most recent period reported in the most recent issue of the
Federal Reserve Bulletin or its successor, or, if such rate is no longer
reported therein, such measure of the yield on 2-year Treasury notes as the
Company may reasonably determine.

 

                        Section 5.9.  Designated Number.  For purposes of this
Agreement, the Designated Number shall be three (3.0).

 

                        Section 5.10.  Covenant of Executive.  In the event that
the Executive undergoes a Qualifying Termination that entitles him to any
payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.

 

ARTICLE VI

GENERAL PROVISIONS

 

                        Section 6.1.  Term of Agreement.  This Agreement shall
terminate upon the earliest of (a) the expiration of five years from the date of
this Agreement if no Change of Control has occurred during that period; (b) the
termination of the Executive' s employment with the Company for any reason prior
to a Change of Control; (c) the Company' s termination of the Executive' s
employment for Cause or death, the Executive' s compulsory retirement within the
provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a citizen or
resident of the United States, compulsory retirement under any applicable
procedure of the Company in effect immediately prior to the change of control)
or the Executive' s resignation for other than Good Reason, following a Change
of Control and the Company' s and the Executive' s fulfillment of all of their
obligations under this Agreement; and (d) the expiration following a Change of
Control of the Designated Number plus three years and the fulfillment by the
Company and the Executive of all of their obligations hereunder.

 

                        Section 6.2.  Governing Law.  Except as otherwise
expressly provided herein, this Agreement and the rights and obligations
hereunder shall be construed and enforced in accordance with the laws of the
State of New York.

 

                        Section 6.3.  Successors to the Company.  This Agreement
shall inure to the benefit of Interpublic and its subsidiaries and shall be
binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

 

                        Section 6.4.  Successor to the Executive.  This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

 

                        Section 6.5.  Nonalienability.  No right of or amount
payable to the Executive under this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance, charge, execution, attachment, levy or similar process or (except
as provided in section 5.4 hereof) to setoff against any obligation or to
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall be void.
However, this section 6.5 shall not prohibit the Executive from designating one
or more persons, on a form satisfactory to the Company, to receive amounts
payable to him under this Agreement in the event that he should die before
receiving them.

 

                        Section 6.6.  Notices.  All notices provided for in this
Agreement shall be in writing. Notices to Interpublic shall be deemed given when
personally delivered or sent by certified or registered mail or overnight
delivery service to The Interpublic Group of Companies, Inc., l114 Avenue of the
Americas, New York, New York l0036, attention: Corporate Secretary. Notices to
the Executive shall be deemed given when personally delivered or sent by
certified or registered mail or overnight delivery service to the last address
for the Executive shown on the records of the Company. Either Interpublic or the
Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

 

                        Section 6.7.  Amendment.  No amendment of this Agreement
shall be effective unless in writing and signed by both the Company and the
Executive.

 

                        Section 6.8.  Waivers.  No waiver of any provision of
this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

 

                        Section 6.9.  Severability.  If any provision of this
Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

 

                        Section 6.10.  Captions.  The captions to the respective
articles and sections of this Agreement are intended for convenience of
reference only and have no substantive significance.

 

                        Section 6.11.  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute a single instrument.

 

                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

 

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

 

 

 

 

By      /s/ Jeffrey K. Mook                           

 

              Jeffrey K. Mook

 

 

 

 

 

         /s/ Michael I. Roth                              

 

             Michael I. Roth

 

 

Signed as of           7/27/04          

 

 

EXHIBIT 10(III)(A)(11)

 

EMPLOYMENT AGREEMENT

 

 

              AGREEMENT made as of July 6, 2004 by and between THE INTERPUBLIC
GROUP OF COMPANIES, INC., a Delaware corporation ("Interpublic" or "Company")
and TIMOTHY A. SOMPOLSKI ("Executive").

 

              In consideration of the mutual promises set forth herein the
parties hereto agree as follows:

 

ARTICLE I

Term of Employment

 

            1.01      Subject to the provisions of Article VII and Article VIII,
and upon the terms and subject to the conditions set forth herein, Interpublic
will employ Executive beginning July 6, 2004 ("Commencement Date") and
continuing thereafter, subject to termination in accordance with the provisions
of Article VII hereof. (The period during which Executive is employed hereunder
is referred to herein as the "term of employment.")

 

ARTICLE II

Duties

 

            2.01      During the term of employment, Executive will:

 

 

            (i)       Serve as Executive Vice President, Human Resources of
Interpublic;

 

 

 

            (ii)      Use his best efforts to promote the interests of
Interpublic and devote his full time and efforts to its business and affairs;

 

 

 

            (iii)     Perform such duties as Interpublic may from time to time
assign to him consistent with the responsibilities of an Executive Vice
President;

 

 

 

            (iv)     Serve in such other offices of Interpublic as he may be
elected or appointed to; and

 

 

 

            (v)      Report to the Chief Executive Officer, President of
Interpublic.

 

ARTICLE III

Regular Compensation

 

            3.01      Interpublic will compensate Executive for the duties
performed by him hereunder, by payment of a base salary at the rate of Five
Hundred Fifty Thousand Dollars ($550,000) per annum, payable in equal
installments, which Interpublic shall pay at semi-monthly intervals, subject to
customary withholding for federal, state and local taxes.

 

            3.02      Executive' s compensation will be subject to periodic
reviews in accordance with Interpublic' s policies. Interpublic may at any time
increase the compensation paid to Executive under this Article III if
Interpublic in its sole discretion shall deem it advisable so to do in order to
compensate him fairly for services rendered to Interpublic. Executive' s salary,
if increased, will not be reduced from such increased amount, except with
Executive' s consent or in the event that there is a reduction in the salary of
all key management employees of Interpublic at Executive' s level.

 

ARTICLE IV

Bonuses

 

            4.01      Executive will be eligible during the term of employment
to participate in Interpublic' s Annual Management Incentive Plan, or any
successor plan, in accordance with the terms and conditions of the Plan
established from time to time. Executive shall be eligible for a target award
equal to seventy-five percent (75%) of his base salary. The actual award, if
any, may vary from zero percent (0%) to one hundred fifty percent (150%) of
target, and shall be determined by Interpublic based on Company performance,
Executive' s individual performance, and management discretion. For calendar
year 2004, Executive' s award shall be pro-rated and guaranteed at a minimum
amount of Two Hundred and Six Thousand Two Hundred Fifty Dollars ($206,250).

 

            4.02      Within thirty (30) days of the Commencement Date,
Executive will receive a sign-on bonus of One Hundred Thousand Dollars
($100,000). The sign-on bonus will be repaid in full by Executive in the event
his employment with Interpublic is terminated by the Company for Cause (as
defined in Section 7.04 hereof) or by the Executive without Good Reason (as
defined in Section 7.05 hereof) within his first twenty-four (24) months of
employment.

 

ARTICLE V

Interpublic Stock

 

            5.01      As soon as administratively feasible after full execution
of this Agreement, but no later than October 1, 2004, Interpublic will grant to
Executive such number of shares of Interpublic Common Stock as shall have an
aggregate market value of Four Hundred Thousand Dollars ($400,000) on the date
of grant. Such shares will be subject to a three-year vesting restriction from
the date of grant.

 

            5.02      As soon as administratively feasible after full execution
of this Agreement, but no later than October 1, 2004, Interpublic will grant to
Executive options to purchase shares of Interpublic Common Stock as shall have
an aggregate expected value of Four Hundred Thousand Dollars ($400,000), based
on a Black-Scholes ratio equal to or less than 50%, on the date of grant. Such
options will vest in thirds on each of the second, third and fourth
anniversaries of the date of grant.

 

            5.03      Beginning in 2005, and concurrent with grants to the
executive team, Executive shall participate in the Company' s long-term
incentive programs with a total expected annual award value at target of Eight
Hundred Thousand Dollars ($800,000). Such award shall be provided in a manner
consistent with those provided to the executive team and may comprise stock
options, restricted stock, performance-based restricted stock or another form of
incentive at the Compensation Committee' s discretion. Awards will be subject to
performance and vesting terms and conditions consistent with those generally
required of the executive team.

 

ARTICLE VI

Other Employment Benefits

 

            6.01      Executive shall be eligible to participate in such other
employee benefits as are available from time to time to other key management
executives of Interpublic in accordance with the then-current terms and
conditions established by Interpublic for eligibility and employee contributions
required for participation in such benefits opportunities.

 

            6.02      Employee will be annually entitled to twenty-five (25)
days paid time off, to be taken in such amounts and at such times as shall be
mutually convenient for Executive and Interpublic.

 

            6.03      Executive shall be reimbursed for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of Interpublic provided that Executive submits all substantiation of such
expenses to Interpublic on a timely basis in accordance with standard policies
of Interpublic.

 

            6.04      Executive shall be entitled to a monthly automobile
allowance of Ten Thousand Dollars ($10,000) per annum, which shall cover all
car-related expenses and parking.

 

            6.05      Executive shall be entitled to a club allowance of Ten
Thousand Dollars ($10,000) which shall be paid in the first month of each year
and which shall cover all club-related expenses. Substantiation of all expenses
related to club membership will be provided by Executive in accordance with
Interpublic' s policies.

 

            6.06      Executive shall participate in the Executive Medical Plus
Plan at Executive' s election.

 

            6.07      Executive shall participate in Interpublic' s Capital
Accumulation Plan, with an annual contribution of Seventy-Five Thousand Dollars
($75,000).

 

            6.08      Executive shall be reimbursed annually by Interpublic for
financial planning in accordance with the financial planning reimbursement
program available to similarly situated senior executives, but no less than Two
Thousand Five Hundred ($2,500) per year.

 

            6.09      Executive shall be entitled to reimbursement of legal
expenses incurred in connection with preparation of this Agreement and other
employment-related agreements up to a maximum of Seven Thousand Five Hundred
Dollars ($7,500).

 

ARTICLE VII

Termination

 

            7.01      Interpublic may terminate the employment of Executive
hereunder:

 

 

 

            (i)       By giving Executive notice in writing at any time
specifying a termination date not less than twelve (12) months after the date on
which such notice is given, in which event Executive' s employment hereunder
shall terminate on the date specified in such notice, or

 

 

 

            (ii)      By giving Executive notice in writing at any time
specifying a termination date less than twelve (12) months after the date on
which such notice is given. In this event Executive' s employment hereunder
shall terminate on the date specified in such notice and Interpublic shall
thereafter pay to him a lump sum cash payment equal to (i) the amount by which
twelve (12) months salary at his then current rate exceeds the salary paid to
him for the period from the date on which such notice is given to the
termination date specified in such notice and (ii) a pro-rated target bonus (as
provided for in Section 4.01 hereof) based on the number of full and partial
months between the date on which such notice is given and the termination date.
Such lump sum cash payment shall be paid to Executive on the termination date.

 

 

 

            (iii)     During the termination period provided in subsection (i),
or in the case of a termination under subsection (ii) providing for a
termination period of less than twelve (12) months, for a period of twelve (12)
months after the termination notice, Executive will be entitled to receive all
employee benefits accorded to him prior to termination which are made available
to employees generally; provided, that such benefits shall cease upon such date
that Executive accepts employment with another employer offering similar
benefits.

 

            7.02      Executive shall have no obligation to obtain other
employment after termination. However, if Executive does obtain other employment
(including work as a consultant, independent contractor or establishing his own
business) during the 12-month period following the date the notice of
termination was given, then Executive will promptly notify Interpublic and (a)
in the event that Executive' s salary and other non-contingent compensation
payable to Executive in connection with his new employment relating to the
12-month period following the date the notice of termination was given ("new
compensation") shall equal or exceed the salary portion of the amount paid by
Interpublic under Section 7.01(ii), Executive shall repay to Interpublic the
amount of such salary payments that had been paid to him under Section 7.01(ii),
or (b) in the event Executive' s new compensation shall be less than the salary
portion of the amount paid by Interpublic under Section 7.01(ii), Executive
shall repay to Interpublic an amount equal to the new compensation. In the event
Executive accepts employment with any company owned or controlled by Interpublic
during the period in which payments are being made pursuant to Section 7.01 of
this Agreement, all such payments shall cease upon commencement of such
employment.

 

            7.03      Executive may at any time give notice in writing to
Interpublic specifying a termination date not less than one (1) months after the
date on which such notice is given, in which event his employment hereunder
shall terminate on the date specified in such notice. Provided however,
Interpublic may, at its option, upon receipt of such notice determine an earlier
termination date. During the notice period, Executive will continue to be an
employee, will assist Interpublic in the transition of his responsibilities and
will be entitled to continue to receive base salary and to participate in all
benefit plans for which an employee at Executive' s level is eligible, but not
to receive any bonus award that might otherwise be paid during that period
except as otherwise provided herein. Interpublic may require that Executive not
come in to work during the notice period. In no event, however, may Executive
perform services for any other employer during the notice period.

 

            7.04      Notwithstanding the provisions of Section 7.01,
Interpublic may terminate the employment of Executive hereunder, at any time
after the Commencement Date, for Cause. For purposes of this Agreement, "Cause"
means the following:

 

 

 

            (i)       Any material breach by Executive of any provision of this
Agreement (including without limitation Sections 8.01 and 8.02 hereof) upon
notice of same by Interpublic which breach, if capable of being cured, has not
been cured within fifteen (15) business days after such notice (it being
understood and agreed that a breach of Section 8.01 or 8.02 hereof, among
others, shall be deemed not capable of being cured);

 

 

 

            (ii)      Executive' s absence from duty for a period of time
exceeding fifteen (15) consecutive business days or twenty (20) out of any
thirty (30) consecutive business days (other than on account of permitted
vacation or as permitted for illness, disability or authorized leave in
accordance with Interpublic' s policies and procedures or applicable law)
without the consent of the Interpublic Board of Directors;

 

 

 

            (iii)     The acceptance by Executive, prior to the effective date
of Executive' s voluntary resignation from employment with Interpublic, of a
position with another employer, without the consent of the Interpublic Board of
Directors;

 

 

 

            (iv)     Misappropriation by Executive of funds or property of
Interpublic or any attempt by Executive to secure any personal profit related to
the business of Interpublic (other than as permitted by this Agreement) and not
fairly disclosed to and approved by the Interpublic Board of Directors;

 

 

 

            (v)      Fraud, gross negligence, or willful misconduct on the part
of Executive in the performance of his duties as an employee of Interpublic;

 

 

 

            (vi)      A felony conviction of Executive; or

 

 

 

            (vii)      Executive' s engaging, during the term of employment, in
activities which are prohibited by federal, state, or local laws, or Interpublic
or Interpublic' s policy, prohibiting discrimination or harassment based on age,
sex, race, religion, disability, national origin or any other protected
category.

 

            Upon a termination for Cause, Interpublic shall pay Executive his
salary through the date of termination of employment, and Executive shall not be
entitled to any bonus with respect to the year of termination, or to any other
payments hereunder.

 

            7.05      Executive may terminate his employment with the
Corporation for "Good Reason" by giving the Company written notice of the
termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason. A termination of employment by Executive
for Good Reason shall be effective on the 21st business day following the date
the notice is given, unless the Company cures the conduct giving rise to Good
Reason prior to that date. "Good Reason" means:

 

 

 

            (i)       the assignment to Executive of any duties inconsistent in
any material respect with Section 2.01, or any other action by the Company that
results in a material diminution in Executive' s position or authority, duty,
titles, responsibilities, or reporting requirements other than an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

 

 

 

            (ii)      any relocation of Executive' s principal business location
to a location other than the New York Metropolitan area (within fifty (50) miles
of Manhattan); or

 

 

 

            (iii)     any breach by Interpublic of a material term of this
Agreement.

 

In the event of a termination for Good Reason, all of the compensation, benefits
and perquisites provided by Section 7.01 shall apply as if Executive were
terminated by the Company.

 

ARTICLE VIII

Covenants

 

            8.01      While Executive is employed hereunder by Interpublic he
shall not, without the prior written consent of Interpublic, which will not be
unreasonably withheld, engage, directly or indirectly, in any other trade,
business or employment, or have any interest, direct or indirect, in any other
business, firm or corporation; provided, however, that he may continue to own or
may hereafter acquire any securities of any class of any publicly-owned company.

 

            8.02      Executive shall treat as confidential and keep secret the
affairs of Interpublic and shall not at any time during the term of employment
or thereafter, without the prior written consent of Interpublic, divulge,
furnish or make known or accessible to, or use for the benefit of, anyone other
than Interpublic and its subsidiaries and affiliates any information of a
confidential nature relating in any way to the business of Interpublic or its
subsidiaries or affiliates or their clients and obtained by him in the course of
his employment hereunder.

 

            8.03      All records, papers and documents kept or made by
Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic.

 

            8.04      All articles invented by Executive, processes discovered
by him, trademarks, designs, advertising copy and art work, display and
promotion materials and, in general, everything of value conceived or created by
him pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic.

 

            8.05      During any period in which payments are being made to
Executive pursuant to Section 7.01 above (the "Severance Period") and for a
period of one (1) year following either the end of the Severance Period or the
termination of Executive' s employment hereunder for any reason, whichever is
later, Executive shall not: (a) directly or indirectly solicit any employee of
Interpublic to leave such employ to enter the employ of Executive or of any
person, firm or corporation with which Executive is then associated, or induce
or encourage any such employee to leave the employment of Interpublic or to join
any other company, or hire any such employee, or otherwise interfere with the
relationship between Interpublic and any of its employees or (b) directly or
indirectly solicit or handle on Executive' s own behalf or on behalf of any
other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Interpublic and with whom Executive had contact during his
employment with Interpublic, or to induce any such client to cease to engage the
services of Interpublic or to use the services of any entity or person that
competes directly with a material business of Interpublic, where the identity of
such client, or the client' s need, desire or receptiveness to services offered
by Interpublic is known by Executive as a part of his employment with
Interpublic. In addition, during the Severance Period, Executive shall not
accept any form of employment (including as an advisor, consultant or otherwise)
with an employer that is in competition with the business of the Interpublic,
working in the same capacity and providing the same or similar services to those
he was providing to Interpublic. Executive acknowledges that these provisions
are reasonable and necessary to protect Interpublic' s legitimate business
interests, and that these provisions do not prevent Executive from earning a
living.

 

            8.06      If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope or area.

 

            8.07      Executive acknowledges that a remedy at law for any breach
or attempted breach of Article VIII of this Agreement will be inadequate, and
agrees that Interpublic shall be entitled to specific performance and injunctive
and other equitable relief in the case of any such breach or attempted breach.

 

ARTICLE IX

Arbitration

 

            9.01      Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, including claims involving alleged
legally protected rights, such as claims for age discrimination in violation of
the Age Discrimination in Employment Act of 1967, as amended, Title VII of the
Civil Rights Act, as amended, and all other federal and state law claims for
defamation, breach of contract, wrongful termination and any other claim arising
because of Executive' s employment, termination of employment or otherwise,
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association and Section 13.01 hereof, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration shall take place in the city
where Executive customarily renders services to Interpublic. The prevailing
party in any such arbitration shall be entitled to receive reasonable attorney'
s fees and costs.

 

ARTICLE X

Assignment

 

            10.01      This Agreement shall be binding upon and enure to the
benefit of the successors and assigns of Interpublic. Neither this Agreement nor
any rights hereunder shall be assignable by Executive and any such purported
assignment by him shall be void.

 

ARTICLE XI

Agreement Entire

 

            11.01      This Agreement constitutes the entire understanding
between Interpublic and Executive concerning his employment by Interpublic or
any of its parents, affiliates or subsidiaries and supersedes any and all
previous agreements between Executive and Interpublic or any of its parents,
affiliates or subsidiaries concerning such employment, and/or any compensation
or bonuses. Each party hereto shall pay its own costs and expenses (including
legal fees) incurred in connection with the preparation, negotiation and
execution of this Agreement. This Agreement may not be changed orally.

ARTICLE XII
Applicable Law

 

            12.01      The Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

 

 

 

By:   /s/ Christopher J. Coughlin                        

 

             Christopher J. Coughlin

 

             Executive Vice President, Chief

 

             Operating Officer

 

 

 

               /s/ Timothy A. Sompolski                   

 

                    Timothy A. Sompolski

 

 

EXHIBIT 10(III)(A)(12)

 

EXECUTIVE SEVERANCE AGREEMENT

 

 

                          This AGREEMENT ("Agreement") dated July 6, 2004 by and
between The Interpublic Group of Companies, Inc. ("Interpublic"), a Delaware
corporation (Interpublic and its subsidiaries being referred to herein
collectively as the "Company"), and Tim Sompolski(the "Executive").

 

W I T N E S S E T H

 

                         WHEREAS, the Company recognizes the valuable services
that the Executive has rendered thereto and desires to be assured that the
Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

 

                         WHEREAS, the Executive is willing to continue to serve
the Company but desires assurance that he will not be materially disadvantaged
by a change of control of Interpublic; and

 

                         WHEREAS, the Company is willing to accord such
assurance provided that, should the Executive' s employment be terminated
consequent to a change of control, he will not for a period thereafter engage in
certain activities that could be detrimental to the Company;

 

                         NOW, THEREFORE, in consideration of the Executive' s
continued service to the Company and the mutual agreements herein contained,
Interpublic and the Executive hereby agree as follows:

 

ARTICLE I

RIGHT TO PAYMENTS

 

                         Section 1.1.  Triggering Events.  If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within two years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

 

                         Section 1.2.  Change of Control.  A Change of Control
of Interpublic shall be deemed to have occurred if (a) any person (within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"1934 Act")), other than Interpublic or any of its majority-controlled
subsidiaries, becomes the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of 30 percent or more of the combined voting power of
Interpublic' s then outstanding voting securities; (b) a tender offer or
exchange offer (other than an offer by Interpublic or a majority-controlled
subsidiary), pursuant to which 30 percent or more of the combined voting power
of Interpublic' s then outstanding voting securities was purchased, expires; (c)
the stockholders of Interpublic approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled subsidiary of
Interpublic) unless Interpublic' s shareholders immediately before the merger or
consolidation are to own more than 70 percent of the combined voting power of
the resulting entity' s voting securities; (d) Interpublic' s stockholders
approve an agreement (including, without limitation, a plan of liquidation) to
sell or otherwise dispose of all or substantially all of the business or assets
of Interpublic; or (e) during any period of two consecutive years, individuals
who, at the beginning of such period, constituted the Board of Directors of
Interpublic cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for election by Interpublic' s
stockholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period. However, no Change of Control shall be deemed to have occurred by reason
of any transaction in which the Executive, or a group of persons or entities
with which the Executive acts in concert, acquires, directly or indirectly, more
than 30 percent of the common stock or the business or assets of Interpublic.

 

                         Section 1.3.  Termination for Cause.  Interpublic shall
have Cause to terminate the Executive for purposes of Section 1.1 of this
Agreement only if, following the Change of Control, the Executive (a) engages in
conduct that constitutes a felony under the laws of the United States or a state
or country in which he works or resides and that results or was intended to
result, directly or indirectly, in the personal enrichment of the Executive at
the Company' s expense; (b) refuses (except by reason of incapacity due to
illness or injury) to make a good faith effort to substantially perform his
duties with the Company on a full-time basis and continues such refusal for 15
days following receipt of notice from the Company that his effort is deficient;
or (c) deliberately and materially breaches any agreement between himself and
the Company and fails to remedy that breach within 30 days following
notification thereof by the Company. If the Company has Cause to terminate the
Executive, it may in fact terminate him for Cause for purposes of section 1.1
hereof if (a) it notifies the Executive of such Cause, (b) it gives him
reasonable opportunity to appear before a majority of Interpublic' s Board of
Directors to respond to the notice of Cause and (c) a majority of the Board of
Directors subsequently votes to terminate him.

 

                         Section 1.4.  Resignation for Good Reason.  The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive' s rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of the office in which Executive is
based on the date hereof or to travel substantially more extensively than he did
prior to the Change of Control; or (i) the Executive determines in good faith
that the Company has, without his consent, effected a significant change in his
status within, or the nature or scope of his duties or responsibilities with,
the Company that obtained immediately prior to the Change of Control (including
but not limited to, subjecting the Executive' s activities and exercise of
authority to greater immediate supervision than existed prior to the Change of
Control); provided, however, that no event designated in clauses (a) through (i)
of this sentence shall constitute a Good Reason unless the Executive notifies
Interpublic that the Company has committed an action or inaction specified in
clauses (a) through (i) (a "Covered Action") and the Company does not cure such
Covered Action within 30 days after such notice, at which time such Good Reason
shall be deemed to have arisen. Notwithstanding the immediately preceding
sentence, no action by the Company shall give rise to a Good Reason if it
results from the Executive' s termination for Cause or death or from the
Executive' s resignation for other than a Good Reason, and no action by the
Company specified in clauses (a) through (i) of the preceding sentence shall
give rise to a Good Reason if it results from the Executive' s Disability. If
the Executive has a Good Reason to resign, he may in fact resign for a Good
Reason for purposes of section 1.1 of this Agreement by, within 30 days after
the Good Reason arises, giving Interpublic a minimum of 30 and a maximum of 90
days advance notice of the date of his resignation.

 

                         Section 1.5.  Disability.  For all purposes of this
Agreement, the term "Disability" shall have the same meaning as that term has in
the Interpublic Long-Term Disability Plan.

 

ARTICLE II

PAYMENTS UPON A CHANGE OF CONTROL

 

                         Section 2.1.  Elections by the Executive.  If the
Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

 

                         Section 2.2.  MICP.  The Plan Amount in respect of the
Company' s Management Incentive Compensation Plans ("MICP") shall consist of an
amount equal to the sum of all amounts awarded to the Executive under, but
deferred pursuant to, the MICP as of the date of the Change of Control and all
amounts equivalent to interest creditable thereon up to the date that the Plan
Amount is paid. Upon receipt of that Plan Amount, the Executive shall waive his
rights to receive any amounts under the MICP that were deferred prior to the
Change of Control and any interest equivalents thereon.

 

                         Section 2.4.  Deferred Compensation.  The Plan Amount
in respect of deferred compensation (other than amounts referred to in other
sections of this article II) shall be an amount equal to all compensation from
the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

 

                         Section 2.5.  Stock Incentive Plans.  The effect of a
Change of Control on the rights of the Executive with respect to options and
restricted shares awarded to him under the Interpublic 1986 Stock Incentive
Plan, the 1996 Stock Incentive Plan, the 1997 Performance Incentive Plan, the
2002 Performance Incentive Plan and the 2004 Performance Incentive Plan, shall
be governed by those Plans and not by this Agreement.

 

ARTICLE III

PAYMENTS UPON QUALIFYING TERMINATION

 

                         Section 3.1.  Basic Severance Payment.  In the event
that the Executive is subjected to a Qualifying Termination within two years
after a Change of Control, the Company shall pay the Executive within 30 days
after the effective date of his Qualifying Termination (his "Termination Date")
a cash amount equal to his Base Amount times the number designated in Section
5.9 of this Agreement (the "Designated Number"). The Executive' s Base Amount
shall equal the average of the Executive' s Includable Compensation for the two
whole calendar years immediately preceding the date of the Change of Control
(or, if the Executive was employed by the Company for only one of those years,
his Includable Compensation for that year). The Executive' s Includable
Compensation for a calendar year shall consist of (a) the compensation reported
by the Company on the Form W-2 that it filed with the Internal Revenue Service
for that year in respect of the Executive or which would have been reported on
such form but for the fact that Executive' s services were performed outside of
the United States, plus (b) any compensation payable to the Executive during
that year the receipt of which was deferred at the Executive' s election or by
employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option or restricted stock plan of the Company or (ii) payments during the year
of amounts payable in prior years but deferred at the Executive' s election or
by employment agreement to a subsequent year. The compensation referred to in
clause (b) of the immediately preceding sentence shall include, without
limitation, amounts initially payable to the Executive under the MICP or a
Long-Term Performance Incentive Plan or the 2004 PIP in that year but deferred
to a subsequent year, the amount of deferred compensation for the year in lieu
of which benefits are provided the Executive under Regular Compensation earned
by the Executive during the year but deferred to a subsequent year (including
amounts deferred under Interpublic Savings Plan pursuant to Section 401(k) of
the Code); clause (c) of such sentence shall include, without limitation, all
amounts equivalent to interest paid in respect of deferred amounts and all
amounts of Regular Compensation paid during the year but earned in a prior year
and deferred.

 

                         Section 3.2.  MICP Supplement.  The Company shall also
pay the Executive within 30 days after his Termination Date a cash amount equal
to (a) in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date. Provided further however that in the event that Executive
failed to receive an MICP award in either of the two (2) years preceding the
Termination Year as a result of the financial performance of the Company
generally (and not as a result of Executive' s individual performance) then, in
such case, the MICP award to be used for purposes of this Section 3.2 shall be
the target MICP award established by the Corporation or the most recent MICP
award received by Executive, whichever is greater.

 

ARTICLE IV

TAX MATTERS

 

                         Section 4.1.  Withholding.  The Company may withhold
from any amounts payable to the Executive hereunder all federal, state, city or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

 

                         Section 4.2.  Disclaimer.  If the Executive so agrees
prior to a Change of Control by notice to the Company in form satisfactory to
the Company, the amounts payable to the Executive under this Agreement but not
yet paid thereto shall be reduced to the largest amounts in the aggregate that
the Executive could receive, in conjunction with any other payments received or
to be received by him from any source, without any part of such amounts being
subject to the excise tax imposed by Section 4999 of the Code or its successor.
The amount of such reductions and their allocation among amounts otherwise
payable to the Executive shall be determined either by the Company or by the
Executive in consultation with counsel chosen (and compensated) by him,
whichever is designated by the Executive in the aforesaid notice to the Company
(the "Determining Party"). If, subsequent to the payment to the Executive of
amounts reduced pursuant to this section 4.2, the Determining Party should
reasonably determine, or the Internal Revenue Service should assert against the
party other than the Determining Party, that the amount of such reductions was
insufficient to avoid the excise tax under Section 4999 (or the denial of a
deduction under Section 280G of the Code or its successor), the amount by which
such reductions were insufficient shall, upon notice to the other party, be
deemed a loan from the Company to the Executive that the Executive shall repay
to the Company within one year of such reasonable determination or assertion,
together with interest thereon at the applicable federal rate provided in
section 7872 of the Code or its successor. However, such amount shall not be
deemed a loan if and to the extent that repayment thereof would not eliminate
the Executive' s liability for any Section 4999 excise tax.

 

ARTICLE V

COLLATERAL MATTERS

 

                         Section 5.l.  Nature of Payments.  All payments to the
Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

 

                         Section 5.2.  Legal Expenses.  The Company shall pay
all legal fees and expenses that the Executive may incur as a result of the
Company' s contesting the validity, the enforceability or the Executive' s
interpretation of, or determinations under, this Agreement. Without limitation
of the foregoing, Interpublic shall, prior to the earlier of (a) 30 days after
notice from the Executive to Interpublic so requesting or (b) the occurrence of
a Change of Control, provide the Executive with an irrevocable letter of credit
in the amount of $100,000 from a bank satisfactory to the Executive against
which the Executive may draw to pay legal fees and expenses in connection with
any attempt to enforce any of his rights under this Agreement. Said letter of
credit shall not expire before 10 years following the date of this Agreement.

 

                         Section 5.3.  Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement
either by seeking other employment or otherwise. The amount of any payment
provided for herein shall not be reduced by any remuneration that the Executive
may earn from employment with another employer or otherwise following his
Termination Date.

 

                         Section 5.4.  Setoff for Debts.  The Company may reduce
the amount of any payment due the Executive under article III of this Agreement
by the amount of any debt owed by the Executive to the Company that is embodied
in a written instrument, that is due to be repaid as of the due date of the
payment under this Agreement and that the Company has not already recovered by
setoff or otherwise.

 

                         Section 5.5.  Coordination with Employment
Contract.  Payments to the Executive under article III of this Agreement shall
be in lieu of any payments for breach of any employment contract between the
Executive and the Company to which the Executive may be entitled by reason of a
Qualifying Termination, and, before making the payments to the Executive
provided under article III hereof, the Company may require the Executive to
execute a waiver of any rights that he may have to recover payments in respect
of a breach of such contract as a result of a Qualifying Termination. If the
Executive has a Good Reason to resign and does so by providing the notice
specified in the last sentence of section l.4 of this Agreement, he shall be
deemed to have satisfied any notice requirement for resignation, and any service
requirement following such notice, under any employment contract between the
Executive and the Company.

 

                         Section 5.6.  Benefit of Bonus Plans.  Except as
otherwise provided in this Agreement or required by law, the Company shall not
be compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive' s Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

 

                         Section 5.7.  Funding.  Except as provided in section
5.2 of this Agreement, the Company shall not be required to set aside any
amounts that may be necessary to satisfy its obligations hereunder. The Company'
s potential obligations to make payments to the Executive under this Agreement
are solely contractual ones, and the Executive shall have no rights in respect
of such payments except as a general and unsecured creditor of the Company.

 

                         Section 5.8.  Discount Rate.  For purposes of this
Agreement, the term "Discount Rate" shall mean the applicable Federal short-term
rate determined under Section 1274(d) of the Code or its successor. If such rate
is no longer determined, the Discount Rate shall be the yield on 2-year Treasury
notes for the most recent period reported in the most recent issue of the
Federal Reserve Bulletin or its successor, or, if such rate is no longer
reported therein, such measure of the yield on 2-year Treasury notes as the
Company may reasonably determine.

 

                         Section 5.9.  Designated Number.  For purposes of this
Agreement, the Designated Number shall be two (2.0).

 

                         Section 5.10.  Covenant of Executive.  In the event
that the Executive undergoes a Qualifying Termination that entitles him to any
payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.

 

ARTICLE VI

GENERAL PROVISIONS

 

                         Section 6.l.  Term of Agreement.  This Agreement shall
terminate upon the earliest of (a) the expiration of five years from the date of
this Agreement if no Change of Control has occurred during that period; (b) the
termination of the Executive' s employment with the Company for any reason prior
to a Change of Control; (c) the Company' s termination of the Executive' s
employment for Cause or death, the Executive' s compulsory retirement within the
provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a citizen or
resident of the United States, compulsory retirement under any applicable
procedure of the Company in effect immediately prior to the change of control)
or the Executive' s resignation for other than Good Reason, following a Change
of Control and the Company' s and the Executive' s fulfillment of all of their
obligations under this Agreement; and (d) the expiration following a Change of
Control of the Designated Number plus three years and the fulfillment by the
Company and the Executive of all of their obligations hereunder.

 

                         Section 6.2.  Governing Law.  Except as otherwise
expressly provided herein, this Agreement and the rights and obligations
hereunder shall be construed and enforced in accordance with the laws of the
State of New York.

 

                         Section 6.3.  Successors to the Company.  This
Agreement shall inure to the benefit of Interpublic and its subsidiaries and
shall be binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

 

                         Section 6.4.  Successor to the Executive.  This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

 

                         Section 6.5.  Nonalienability.  No right of or amount
payable to the Executive under this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance, charge, execution, attachment, levy or similar process or (except
as provided in section 5.4 hereof) to setoff against any obligation or to
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall be void.
However, this section 6.5 shall not prohibit the Executive from designating one
or more persons, on a form satisfactory to the Company, to receive amounts
payable to him under this Agreement in the event that he should die before
receiving them.

 

                         Section 6.6.  Notices.  All notices provided for in
this Agreement shall be in writing. Notices to Interpublic shall be deemed given
when personally delivered or sent by certified or registered mail or overnight
delivery service to The Interpublic Group of Companies, Inc., l27l Avenue of the
Americas, New York, New York l0020, attention: Corporate Secretary. Notices to
the Executive shall be deemed given when personally delivered or sent by
certified or registered mail or overnight delivery service to the last address
for the Executive shown on the records of the Company. Either Interpublic or the
Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

 

                         Section 6.7.  Amendment.  No amendment of this
Agreement shall be effective unless in writing and signed by both the Company
and the Executive.

 

                         Section 6.8.  Waivers.  No waiver of any provision of
this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

 

                         Section 6.9.  Severability.  If any provision of this
Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

 

                         Section 6.l0.  Captions.  The captions to the
respective articles and sections of this Agreement are intended for convenience
of reference only and have no substantive significance.

 

                         Section 6.ll.  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute a single instrument.

 

                         IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

 

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

 

 

 

 

 

 

By   /s/ Christopher J. Coughlin                              

 

            Christopher J. Coughlin

 

 

 

 

 

            /s/ Tim Sompolski                                      

 

                 Tim Sompolski

 

 

 

 

Signed as of _________________, 2004

 

 

 

EXHIBIT 10(III)(A)(13)

 

The Interpublic Capital Accumulation Plan

 

Participation Agreement

 

                                WHEREAS, Timothy A. Sompolski (the
"Participant") is a key executive of The Interpublic Group of Companies, Inc.
("Interpublic") and its subsidiaries, and has been approved by Interpublic' s
Management Human Resources Committee to participate in The Interpublic Capital
Accumulation Plan ("CAP");

 

                                WHEREAS, the Participant has received and
reviewed the pamphlet entitled "The Interpublic Capital Accumulation Plan,"
which sets forth the basic terms and conditions of CAP (the "Plan Document");
and

 

                                WHEREAS, the Plan Document provides that certain
details with regard to the Participant' s account and other rights and
responsibilities under CAP are to be set forth in the Participant' s
Participation Agreement;

 

                                NOW, THEREFORE, the undersigned Participant
agrees to be bound by the terms of the Plan Document, which terms are
incorporated herein by reference, and modified and expanded as follows:

 

 

1.

Effective Date

.  This Participation Agreement shall be effective as of July 6, 2004 provided
the Participant submits the executed Participation Agreement to Interpublic by
August 6, 2004. If the Participant does not submit the executed Participation
Agreement by such date, this Participation Agreement shall be effective as of
the first day of the month next following the date on which the Participant
submits the executed Participation Agreement.

 

 

2.

Credit

.  The Participant' s annual dollar credit shall be $75,000 and shall be
credited December 31 of each year if Participant is in the Plan on such date.

 

 

3.

Interest

.  The annual interest rate for the calendar year in which the Effective Date
set forth in paragraph 0 occurs is 4%. As stated in the Plan Document, interest
first accrues on December 31 of the calendar year following the first year of
Participation. The applicable interest rate can be adjusted (upward or downward)
annually.

 

 

4.

Vesting

.  Subject to paragraph 0, which sets forth the requirement to comply with
non-competition and non-solicitation agreements, the Participant' s CAP account
is scheduled to become fully vested on July 5, 2007 (assuming the Participant
continues in the employment of Interpublic and its subsidiaries until this
date).

 

 

5.

Non-Competition and Non-Solicitation

. For a period of two (2) years following the termination of the Participant' s
employment for any reason, the Participant shall not: (a) accept employment with
or serve as a consultant, advisor or in any other capacity to an employer that
is in competition with the business unit or units of Interpublic by which the
Participant is employed (the "Business Unit"); (b) directly or indirectly,
either on the Participant' s own behalf or on behalf of any other person, firm
or corporation, solicit or perform services for any account that is a client of
the Business Unit at the time of the Participant' s termination of employment
with the Business Unit or that was a client of the Business Unit at any time
within one year prior to the date of the Participant' s termination of
employment; (c) directly or indirectly employ or attempt to employ or assist
anyone else to employ any person who is at such time or who was within the
six-month period immediately prior to such time in the employ of the Business
Unit. Breach by the Participant of any of the above provisions shall result in
the forfeiture of all interest credited to the Participant' s account.

 

 

 

The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic' s legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope or area.

 

 

6.

Payment Form Election

.  Unless specified below (or otherwise specified in a valid election, submitted
by the Participant to Interpublic' s Human Resources Department at least 12
months before distribution under CAP is scheduled to begin), the Participant' s
vested account balance shall be distributed in a lump sum.

 

 

 

If you would like to elect a payment form other than a lump sum, check below.

 

 

 

  ____  I elect to receive my vested account balance in monthly installments
over 10 years.

 

 

 

     X     I elect to receive my vested account balance in monthly installments
over 15 years.

 

 

 

I understand that the installment forms described above are available only if I
terminate employment after age 55, with at least five years of participation in
CAP.

 

 

7.

Benefit Commencement Date

.  As provided in the Plan Document, any election to commence distribution of
the Participant' s account after the earliest commencement date permitted under
the Plan Document must be received by Interpublic' s Human Resources Department
at least 12 months before the otherwise applicable commencement date.

 

 

8.

Relationship to Plan Document

.  This Participation Agreement is intended to be executed and administered in
conjunction with the Plan Document. Where this Participation Agreement is
silent, the terms and provisions in the Plan Document shall govern. To the
extent that any term or provision in this Participation Agreement is
inconsistent with a term or provision in the Plan Document, the term or
provision in this Participation Agreement shall govern.

 

 

9.

Knowing and Voluntary Agreement

.  The Participant has received and read the Plan Document. The Participant
fully understands the terms of the Plan Document and of this Participation
Agreement, and the Participant is entering this Participation Agreement
voluntarily.

 

 

10.

Complete Statement

.  This Participation Agreement shall be construed as a complete statement of
the Participant' s rights under CAP. Any change to the terms of this
Participation Agreement or to the Participant' s rights under CAP shall be
adopted by executing an amendment or supplement to the Plan Document or to this
Participation Agreement.

 

 

                                IN WITNESS WHEREOF, Interpublic, by its duly
authorized officer, and the Participant have caused this Participation Agreement
to be executed.

 

 

Interpublic Group of Companies, Inc.

                           Participant

 

 

BY:   /s/ Christopher J. Coughlin                

              /s/ Timothy A. Sompolski              

                Christopher J. Coughlin

                   Timothy A. Sompolski

        Executive Vice President, Chief

 

        Operating Officer

 

 

 

DATE:                 7/10/04                                  

DATE:                 7/10/04                                  

 

 

 

 

Return to Interpublic' s Law Department by August 6, 2004.

 

 

          THE INTERPUBLIC GROUP OF COMPANIES, INC.

          BENEFICIARY DESIGNATION: Capital Accumulation Plan

__________________________________________________________________________________________

Participant' s Name_______________________________ Soc. Sec.
No:  _____________________________

Home Address
_____________________________________________________________________________

City__________________________________ State
____________________________Zip________________

Date of Birth _____________________________
Daytime Telephone Number ____________________ Evening Telephone Number
_____________________

q

  Please check box if your address has changed within the last year.        q I
am married.        q I am not married.

 

Primary Beneficiary Designation

I hereby designate such of the following person(s) who shall survive me as my
Primary Beneficiary(ies):



1.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

2.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

4.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

 

 

 

 

  Total=100%


Contingent Beneficiary Designation


If no Primary Beneficiary named above shall survive me, I designate such of the
following person(s) who shall survive me as my Contingent Beneficiary(ies).



1.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

2.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

4.

Name

  Relationship

  Date of Birth

  Percentage Share*

1.

Address

Relationship

  Social Security No.

Relationship

 

 

 

 

  Total=100%

*If no percentage is designated, beneficiaries will share equally. If any of my
Primary Beneficiaries (or, if applicable, my Contingent Beneficiaries),
predecease me, his or her benefits will be shared among my surviving Primary
(or, if applicable, Contingent) Beneficiaries in accordance with the
proportionate shares of the surviving beneficiaries designated above or, if no
percentage is designated, equally.

 

Consent of Spouse

If a party other than the participant' s spouse is named as Primary Beneficiary
above, this designation is valid only if the participant' s spouse (if any)
consents below to the participant' s designation of the Primary Beneficiary(ies)
and only if the spouse' s consent is witnessed by a notary public.

 

 

I, ____________________________________, am the spouse of the above-named
participant. I hereby consent to the designation of the Primary Beneficiary(ies)
specified above.

 

 

____________________________________                                               _______________________
Spouse'
signature                                                                                                                      Date

STATE OF ________________                          COUNTY OF:
______________                 ss:

On __________________________, before me personally came
________________________________; to me known and known to me to be the
individual described as the spouse herein who executed the foregoing consent and
duly acknowledged to me that he/she freely executed same.

__________________________________
Notary Public                                               My Commission
Expires:

Execution of Beneficiary Designation

________________________________________                                           _______________________________
                           Participant' s
Signature                                                                                           Date

 

 

EXHIBIT 10(III)(A)(14)

 

SUPPLEMENTAL AGREEMENT

 

 

                        SUPPLEMENTAL AGREEMENT made as of June 30, 2004 between
THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation ("Interpublic")
and ROBERT THOMPSON ("Executive").

 

W I T N E S S E T H

:

 

                        WHEREAS, Interpublic and Executive are parties to an
Employment Agreement made as of October 1, 2003 (hereinafter referred to as the
"Agreement"); and

 

                        WHEREAS, Interpublic and Executive desire to amend the
Agreement effective as of July 1, 2004;

 

                        NOW, THEREFORE, in consideration of the mutual promises
herein and in the Agreement set forth, the parties hereto, intending to be
legally bound, agree as follows:

 

 

          1.     Paragraph 2.01 of the Agreement is hereby amended by deleting
"Senior Vice President of Finance, reporting to the Chief Operating Officer of
Interpublic" therefrom and substituting "Executive Vice President, Chief
Financial Officer, reporting to the Chief Executive Officer and President"
therefor.

 

 

 

          2.     Paragraph 3.01 of the Agreement is hereby amended by deleting
"Four Hundred Fifty Thousand Dollars ($450,000) per annum" therefrom and
substituting "Five Hundred Fifty Thousand Dollars ($550,000)" therefor.

 

 

 

          3.     Paragraph 4.01 of the Agreement is amended to read in its
entirety as follows:

 

 

 

          "Executive will be eligible during the term of employment to
participate in the Annual Incentive Compensation Plan of Interpublic, in
accordance with the terms and conditions of the Plan established from time to
time. Executive' s target award is seventy-five percent (75%) of his annual base
salary. Executive' s award may vary from zero percent (0%) to one hundred fifty
percent (150%) of the target award, provided however, that the actual award, if
any, shall be determined by Interpublic and shall be based on the Company' s
performance, Executive' s individual performance, and management discretion."

 

 

 

          4.     "A new Section 5.02 shall be added to read as follows:

 

 

 

           "Beginning in 2005, and concurrent with grants to the executive team,
Executive shall participate in the Company' s long-term incentive programs with
a total expected annual award value at target of Eight Hundred Thousand Dollars
($800,000). Such award shall be provided in a manner consistent with those
provided to the executive team and may comprise stock options, restricted stock,
performance-based restricted stock or another form of incentive at the
Compensation Committee' s discretion. Awards will be subject to performance and
vesting terms and conditions consistent with those generally required of the
executive team."

 

 

 

          5.     A new Section 5.03 shall be added to read as follows:

 

 

 

          "As soon as practicable following full execution of this Supplemental
Agreement, Executive shall be granted such shares of Interpublic restricted
stock as shall have an aggregate market value of One Hundred Fifty Thousand
Dollars ($150,000) on the date of grant. Such shares shall be subject to a
three-year vesting."

 

 

 

Except as hereinabove amended, the Agreement shall continue in full force and
effect.

 

                        This Supplemental Agreement shall be governed by the
laws of the State of New York, applicable to contracts made and fully to be
performed therein.

 

 

 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

 

 

 

By:   /s/ Jeffrey Mook                                  

 

        Jeffrey Mook

 

        Senior Vice President, Compensation

 

        And Benefits

 

 

 

        /s/ Robert Thompson                          

 

             Robert Thompson

 

 